Title: Enclosure: Payments for the Support of the Civil List, [26 December 1794]
From: 
To: 












  
    
    
    
    To the President of the United States, On Account of his Compensation.
    
    
  
  
    1793.
    January
    4.
    Warrant No.
    2364
    1500.  
    
    
  
  
    
    
    15.
    do.
    2398
    1000.  
    
    
  
  
    
    March
    9.
    do.
    2548
    4000.  
    
    
  
  
    
    
    22.
    do.
    2606
    1000.  
    
    
  
  
    
    
    30.
    do.
    2617
    1000.  
    
    
  
  
    
    April
    11.
    do.
    2686
    1000.  
    
    
  
  
    
    
    24.
    do.
    2720
    1000.  
    
    
  
  
    
    May
    10.
    do.
    2765
    2000.  
    
    
  
  
    
    June
    3.
    do.
    2829
    1000.  
    
    
  
  
    
    
    12.
    do.
    2858
    1000.  
    
    
  
  
    
    July
    15.
    do.
    2963
    2000.  
    
    
  
  
    
    
    25.
    do.
    2984
    1000.  
    
    
  
  
    
    August
    17.
    do.
    3060
    2000.  
    
    
  
  
    
    September
    5.
    do.
    3105
    1000.  
    
    
  
  
    
    November
    27.
    do.
    3153
    1000.  
    
    
  
  
    
    
    30.
    do.
    3171
    2000.  
    
    
  
  
    
    December
    11.
    do.
    3236
    1000.  
    
    
  
  
    
    
    17.
    do.
    3241
    1000.  
    
    
  
  
    
    
    27.
    do.
    3278
    2000.  
    
    
  
  
    
    
    
    
    
    
    27,500.  
    
  
  
    
    
    
    To the Vice-President of the United States, On Account of his Compensation.
    
    
  
  
    
    March
    1.
    Warrant No.
    2504
    1250  
    
    
  
  
    
    June
    5.
    do.
    2831
    1250  
    
    
  
  
    
    September
    5.
    do.
    3104
    1250  
    
    
  
  
    
    December
    11.
    do.
    3235
    1250  
    
    
  
  
    
    
    
    
    
    
    5,000.  
    
  
  
    
    
    
    
    
    
    
    32,500  
  
  
    
    
    
    Judiciary Department.
    
    
  
  
    
    
    
    For compensations to the Judges, the Attorney General, the Marshals, including Jurors, Witnesses and certain contingent expenses, the district Attornies, the Clerks of the several Courts, and for the expense of keeping prisoners, committed under the authority of the United States.
    
    
  
  
    
    
    
    To John Jay, Chief Justice of the United States.
    
    
  
  
    1793
    January
    31.
    Warrant No.
    2434
    1000.  
    
    
  
  
    
    April
    4.
    do.
    2650
    1000.  
    
    
  
  
    
    July
    5.
    do.
    2948
    1000.  
    
    
  
  
    
    November
    28.
    do.
    3160
    1000.  
    
    
  
  
    
    
    
    
    
    
    4,000.  
    
  
  
  
    
    
    
    To John Blair, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    January
    4.
    Warrant No.
    2368
    875.  
    
    
  
  
    
    April
    5.
    do.
    2667
    875.  
    
    
  
  
    
    July
    3.
    do.
    2939
    875.  
    
    
  
  
    
    December
    3.
    do.
    3209
     875.  
    
    
  
  
    
    
    
    
    
    
    3,500.  
    
  
  
    
    
    
    To James Wilson, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    January
    5.
    Warrant No.
    2373
    875.  
    
    
  
  
    
    April
    5.
    do.
    2667
    875.  
    
    
  
  
    
    July
    12.
    do.
    2960
    875.  
    
    
  
  
    
    December
    3.
    do.
    3212
     875.  
    
    
  
  
    
    
    
    
    
    
    3,500.  
    
  
  
    
    
    
    To Thomas Johnson, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    January
    15.
    Warrant No.
    2400
    
    875.  
    
  
  
    
    
    
    To William Cushing, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    January
    28.
    Warrant No.
    2429
    875.  
    
    
  
  
    
    April
    5.
    do.
    2667
    877.  
    
    
  
  
    
    July
    3.
    do.
    2939
    875.  
    
    
  
  
    
    November
    27.
    do.
    3142
     875.  
    
    
  
  
    
    
    
    
    
    
    3,500.  
    
  
  
    
    
    
    To James Iredell, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    January
    4.
    Warrant No.
    2365
    875.  
    
    
  
  
    
    April
    4.
    do.
    2660
    875.  
    
    
  
  
    
    July
    5.
    do.
    2947
    875.  
    
    
  
  
    
    November
    27.
    do.
    3142
     875.  
    
    
  
  
    
    
    
    
    
    
    3,500.  
    
  
  
    
    
    
    To William Paterson, one of the Associate Judges of the Supreme Court.
    
    
  
  
    
    July
    27.
    Warrant No.
    2991
    1147.22
    
    
  
  
    
    November
    27.
    do.
    3142
     875.  
    
    
  
  
    
    
    
    
    
    
    2,022.22
    
  
















District of Maine.





February
9.
To David Sewall, Judge, warrant No.
2465
250.  





July
5.
do. do.
2944
250.  






11.
do. do.
2958
250.  





November
29.
do. do.
3167
  250.  










1,000   



1792.
November
27.
To Henry Dearborn, marshal, warrant No.
2263
104.92






29.
do. do.
2266
307.60










412.52



1793.
December
28.
To John Hobby, marshal, do.
3281

160.  






District of New-Hampshire.





January
8.
To John Sullivan, Judge war. No.
2387
250.  





April
4.
do. do.
2663
250.  





July
2.
do. do.
2924
250.  





December
3.
do. do.
3214
 250.  










1,000   





26.
Nathaniel Rogers, marshal, do
3273

200   






District of Massachusetss.





May
4.
To John Brooks, marshal, war. No.
2755
1253.94





December
31.
do. do.
3305
 300.  










1,553.94






District of Rhode-Island





January
4.
To Henry Merchant, Judge, war. No.
2369
200.  





April
5.
do. do.
2671
200.  





July
5.
do. do.
2944
200.  





November
29.
do. do.
3167
 200.  










800.  




May
13.
To William Peck, marshal, do.
2770
679.28





December
26.
do do
3274
300.  










979.28






District of Connecticut.





Jan.
3.
To Richard Law, Judge, warrant, No.
2360
250.  





April
5.
do. do.
2671
250.  





July
5.
do. do.
2944
250.  





Novem.
29.
do. do.
3167
 250.  










1,000.  




June
5.
Philip B. Bradley, marshal, do.
2833

414.90







District of Vermont.





Jan.
11.
To Nathaniel Chipman, Judge, war No.
2390
200.  





April
18.
do. do.
2707
200.  





July
27.
do. do.
2987
200.  






31.
do. do.
3004
 58.69










658.69




Jan.
19.
Lewis R. Morris, marshal, do.
2414
130.75





March
30.
do. do.
2618
69.44





June
10.
do. do.
2846
156.39






22.
do. do.
2875
142.70










499.28






District of New-York.




1792.
Decem.
18.
To Matthew Clarkson, late marshal, warrant No.
2312
364.85




1793.
May
28.
Aquilla Giles, marshal, do.
2817
517.45










882.30






District of New-Jersey





Jan.
23.
To Robert Morris, Judge, warrant, No.
2419
250.  





April
8.
do. do.
2674
250.  





July
17.
do. do.
2968
250.  





Novem.
28.
do. do.
3164
 250.  










1,000.  




March
5.
Thomas Lowrey, do.
2527

221.25






District of Pennsylvania.





Jan.
14.
To Richard Peters, Judge, warrant No.
2395
400.  





April
5.
do do.
2666
400.  





July
5.
do do.
2944
400.  





Novem.
29.
do do.
3167
 400.  










1,600.  



1792.
Decem.
27.
Clement Biddle, marshal, do.
2324
101.57




1793.
June
10.
do do.
2849
439.98










541.55






District of Delaware.





Jan.
7.
To Gunning Bedford, Judge war. No.
2380
400.  





April
25.
do. do.
2721
 200.  










600.  




March
16.
Allen McLean, marshal, do.
2583
469.90





Decem.
31.
do. do.
3295
 80.  










549.90







District of Maryland.





Jan.
4.
To William Paca, Judge, warrant, No.
2367
375.  





April
25.
do. do.
2738
375.  





July
8.
do. do.
2952
375.  





Nov.
27.
do. do.
3145
 375.  










1,500.  




July
1.
Nathaniel Ramsay, marshal, do.
2905

1,078.64






District of Virginia.





Jan.
8.
To Cyrus Griffin, Judge, warrant, No.
2386
450.  





April
4.
do. do.
2664
450.  





July
2.
do. do.
2927
450.  





Decem.
3.
do. do.
3215
 450.  










1,800.  




Jan.
7.
Edward Carrington, late marshal, do.
2381

79.95





19.
David M. Randolph, marshal, do.
2413
667.29





Aug.
7.
do. do.
3025
948.98






17.
do. do.
3058
 40.60










1,656.87






District of Kentuckey.





Jan.
16.
To Harry Innes, Judge warrant, No.
2402
250.  





May
16.
do. do.
2783
250.  





July
3.
do. do.
2938
250.  





Nov.
29.
do. do.
3167
 250.  










1,000.  




May
16.
Samuel McDowell, marshal, do.
2779

127.40






District of North-Carolina.





Jan.
4.
To John Sitgreaves, Judge, warrant, No.
2370
375.  





April
4.
do. do.
2658
375.  





July
3.
do. do.
2933
375.  





Nov.
27.
do. do.
3149
 375.  










1,500



1792.
Decem.
22.
John Skinner, marshal, do.
2318
52.22







do. do.
2319
113.17




1793.
Jan.
26.
do. do.
2425
548.06





May
3.
do. do.
2752
161.42






16.
do. do.
2782
206.29





Aug.
5.
do. do.
3018
2,584.09






20.
do. do.
3064
 116.  










3,781.25







District of South-Carolina.





Jan.
3.
To Thomas Bee, Judge, warrant, No.
2362
450.  





April
5.
do. do.
2671
450.  





July
16.
do. do.
2965
450.  





Nov.
29.
do. do.
3167
 450.  










1,800  




May
2.
Isaac Huger, marshal, do.
2748
163.24





Aug.
10.
do. do.
3029
119.66






16.
do. do.
3054
118.23










401.13




Jan,
29,
Thomas Hall, Clerk, do.
2432

83.57






District of Georgia.





Jan.
23.
To Nathaniel Pendleton, Judge, war. No.
2420
375.  





April
4.
do. do.
2661
375.  





July
27.
do. do.
2989
375.  





Nov.
28.
do. do.
3162
 375.  










1,500.  




Feb.
21.
Robert Forsyth, marshal, do.
2488

740.90
















Edmund Randolph, Attorney General of the United States.





Jan.
5.
Warrant No.
2374
375.  





March
6.
do.
2529
100.  






8.
do.
2541
100.  





April
5.
do.
2668
475.  





July
3.
do.
2937
475.  





Decem.
3.
do.
3213
 475.  










2,000  










54,020.54















Legislative Department.







For Compensation to the Senators and Members of the House of Representatives their Officers and Clerks, and for the contingent expences of both Houses.







Continuation of the Second Session of the Second Congress.







To Samuel A. Otis to enable him to pay the compensations due to the Senators.




1792.
Decem.
31.
Warrant No.
2336
1,200.  




1793.
March
8.
do
2539
17,604.  









18,804.  













Amount of monies advanced to Mr. Otis in the year 1792, the expenditure of which was not accounted for in the last statement
6,502.20


Amount received by him to the eighth day of March, 1793.
18,804.  



25,306.20


For which he has accounted by payments to the following Senators, viz.



To Stephen R. Bradley;
918.  


Richard Basset,
651.  


John Brown,
1200.  


Aaron Burr,
483.  


Pierce Butler,
1,204.80


George Cabot,
939.  


Philemon Dickinson,
732.  


John Edwards,
1,218.  


Oliver Ellsworth,
858.60


William Few,
1,288.80


Theodore Foster,
910.20


James Gunn,
814.20


Benjamin Hawkins,
955.80


Ralph Izard,
1,210.80


Rufus King,
777.  


John Henry,
799.80


John Langdon,
969.  


Samuel Livermore,
6.  


James Monroe,
893.40


Robert Morris,
714.  


Richard Potts,
264.  


George Read,
740.40


Moses Robinson,
891.  


John Rutherfurd,
732.  


Samuel Johnston,
949.20


Roger Sherman
831.  


Caleb Strong,
879.  


Joseph Stanton, jun.
876.60


John Taylor,
639.60


Paine Wingate,
   960.  



25,306.20























First Session of the Third Congress.







To Samuel A. Otis, to enable him to pay the compensations due to the Senators.




1793.
Dec.
5.
Warrant No.
3218


   
   The expenditure of this sum will appear in the next statement.

3,000.  








To the Reverend William White, Chaplain to the Senate.





March
14.
Warrant No.
2567

164.38







To Samuel A. Otis, Secretary to the Senate.





Jan.
5.
Warrant No.
2376
375.  







8.
do.
2384

   
   The daily compensations of his Clerks are included in these Warrants.

222.50






March
4.
do.
2518

   
   The daily compensations of his Clerks are included in these Warrants.

536.50







9.
do.
2545

   
   The daily compensations of his Clerks are included in these Warrants.

441.  






April
2.
do.
2636
375.  







5.
do.
2670

   
   The daily compensations of his Clerks are included in these Warrants.

135.  






July
2.
do.
2926
375.  






Dec.
3.
do.
3208

   
   The daily compensations of his Clerks are included in these Warrants.

651.  











3,111.  







To Robert Heysham, principal Clerk to the Secretary of the Senate.





March
5.
Warrant No.
2519
381.  






Aug.
24.
do.
3069
273.  











654.  







To James Mathers, Doorkeeper to the Senate.





March
1.
Warrant No.
2506
125.  






April
3.
do.
2643
125.  






July
2.
do.
2925
125.  






Nov.
28.
do.
3159
125.  











500.  







To Cornelius Maxwell, Assistant Doorkeeper to the Senate.





March
1.
Warrant No.
2508
112.50







13.
do.
2557
112.50






April
3.
do.
2644
112.50






July
2.
do.
2923
112.50






Nov.
27.
do.
3150
112.50











562.50







To Samuel A. Otis, on account of the contingent expenses of the Senate.





March
8.
Warrant No.
2538

2,000.  











28,795.88














  
  
  
  Continuation of the Second Session of the Second Congress.
  
  


  
  
  
  To Jonathan Trumbull, Speaker of the House of Representatives, to enable him to pay the compensations due to the Members and Officers of said House.
  
  


  
  March
  4.
  Warrant No.
  2517
  36,076.21
  
  


  
  
  
  

      
      
      
      
        Amount of monies advanced to Mr. Trumbull in the year 1792, the expenditure of which was not accounted for in the last statement
        24,000.  
      
      
        
            
              Amount paid to him on the 4th of March 1793.
              }
            
          
        36,076.21
      
      
        
        60,076.21
      
      
        For which he has accounted by the following payments, viz.
        
      
      
        
            
              To Nicholas Gilman, one of the Members of the House of Representatives of the United States.
              }
            
          
        960.  
      
      
        To Samuel Livermore,
        do.
        978.  
      
      
        Jeremiah Smith
        do.
        969.  
      
      
        Fisher Ames
        do.
        930.  
      
      
        Shearjashub Bourne
        do.
        975.  
      
      
        Eldridge Gerry
        do.
        930.  
      
      
        Benjamin Goodhue
        do.
        942.  
      
      
        George Leonard
        do.
        930.  
      
      
        Theodore Sedgwick
        do.
        816.  
      
      
        George Thatcher
        do.
        990.  
      
      
        Artemas Ward
        do.
        906.  
      
      
        Benjamin Bourne
        do.
        904.20
      
      
        James Hillhouse
        do.
        804.  
      
      
        Amasa Learned
        do.
        858.  
      
      
        Jonathan Sturges
        do.
        810.  
      
      
        Jeremiah Wadworth
        do.
        738.  
      
      
        Nathaniel Niles
        do.
        960.  
      
      
        Israel Smith
        do.
        930.  
      
      
        Egbert Benson
        do.
        816.  
      
      
        James Gordon
        do.
        885.  
      
      
        John Lawrence
        do.
        771.  
      
      
        Corn. C. Schoonmaker
        do.
        813.  
      
      
        Peter Silvester
        do.
        834.  
      
      
        Thomas Tredwell
        do.
        798.  
      
      
        Elias Boudinot
        do.
        762.  
      
      
        Abraham Clark
        do.
        762.  
      
      
        Jonathan Dayton
        do.
        762.  
      
      
        Aaron Kitchell
        do.
        762.  
      
      
        William Findley,
        do.
        867.  
      
      
        Thomas Fitzsimons
        do.
        714.  
      
      
        Andrew Gregg
        do.
        600.  
      
      
      
        Thomas Hartley
        do.
        696  
      
      
        Daniel Heister
        do.
        735.60
      
      
        Israel Jacobs
        do.
        711.  
      
      
        John W. Kittera
        do.
        687.  
      
      
        Fred. A. Muhlenberg
        do.
        714.  
      
      
        Philip Key
        do.
        834.  
      
      
        John F. Mercer
        do.
        558.  
      
      
        William V. Murray
        do.
        792.  
      
      
        William Hindman,
        do.
        270.  
      
      
        Samuel Sterrett
        do.
        414.  
      
      
        William B. Giles
        do.
        894.  
      
      
        Samuel Griffin
        do.
        911.40
      
      
        Richard Bland Lee
        do.
        804.  
      
      
        James Madison
        do.
        864.  
      
      
        Andrew Moore
        do.
        913.80
      
      
        John Page
        do.
        911.40
      
      
        Josiah Parker
        do.
        942.  
      
      
        Abraham Venable
        do.
        930.  
      
      
        Alexander White
        do.
        834.  
      
      
        Christopher Greenup
        do.
        1,170.  
      
      
        Alexander D. Orr
        do.
        1,218.  
      
      
        John Baptist Ashe
        do.
        936.  
      
      
        William Barry Grove
        do.
        990.  
      
      
        Nathaniel Macon
        do.
        942.  
      
      
        John Steel
        do.
        1074.  
      
      
        Hugh Williamson
        do.
        979.20
      
      
        Robert Barnwell
        do.
        1203.  
      
      
        Daniel Huger
        do.
        1156.80
      
      
        William Smith
        do.
        1204.80
      
      
        Thomas Sumpter
        do.
        1182.  
      
      
        Thomas Tudor Tucker
        do.
        1204.80
      
      
        Abraham Baldwin
        do.
        1290.  
      
      
        John Milledge
        do.
        1126.20
      
      
        Francis Willis
        do.
        1290.  
      
      
        Jonathan Trumbull, Speaker of the House of Representatives.
        1578.  
      
      
        
        59,437.20
      
      
        The Rev. A. Green, Chaplain, 
        163.01
      
      
        J. Wheaton, Serjeant at Arms, 
        476.  
      
      
        
        60,076.21
      
    

  
  
  















  First Session of the Third Congress.







  To Frederick A. Muhlenberg, Speaker of the House of Representatives, to enable him to pay the Compensations due to the Members and Officers of said House.




1793.
Dec.
5.
Warrant No.
3222

   
   The expenditure of this sum will be shewn in the next statement.

20,000.  








  To Daniel Huger one of the Members of the House of Representatives.






14.
Warrant No.
3238
348.  















  
  
  
  To John Beckley, Clerk of the House Representatives, and the Clerks in His Office.
  
  


  
  Jan.
  5.
  Warrant No.
  2379
  375.  
  
  
  


  
  March
  1.
  do.
  2505
  696.  
  
  
  


  
  
  13.
  do.
  2558
  276.  
  
  
  


  
  
  19.
  do.
  2594
  400.  
  
  
  


  
  April
  9.
  do.
  2679
  1127.  
  
  
  


  
  July
  2.
  do.
  2916
  830.  
  
  
  


  
  Nov.
  28.
  do.
  3161
   835.  
  
  
  


  
  
  
  
  
  
  4,539.  
  
  


  
  
  
  To Gifford Dally, Doorkeeper to the House of Representatives.
  
  


  
  March
  1.
  Warrant No.
  2509
  125.  
  
  
  


  
  April
  1.
  do.
  2631
  125.  
  
  
  


  
  July
  2.
  do.
  2917
  125.  
  
  
  


  
  Nov.
  28.
  do.
  3158
  125.  
  
  
  


  
  
  
  
  
  
  500  
  
  


  
  
  
  To Thomas Claxton, Assistant Doorkeeper to the House of Representatives.
  
  


  
  March
  1.
  Warrant No.
  2507
  112.50
  
  
  


  
  April
  3.
  do.
  2645
  112.50
  
  
  


  
  July
  3.
  do.
  2930
  112.50
  
  
  


  
  Nov.
  27.
  do.
  3151
  112.50
  
  
  


  
  
  
  
  
  
  450  
  
  


  
  
  
  To John Beckley, on account of the Contingent Expenses of the House of Representatives.
  
  


  
  March
  5.
  Warrant No.
  2521
  3000.  
  
  
  


  
  
  9.
  do.
  2546
  220.13
  
  
  


  
  
  19.
  do.
  2595
  1150.  
  
  
  


  
  June
  13.
  do.
  2860
  1200.  
  
  
  


  
  Dec.
  28.
  do.
  3282
  1202.  
  
  
  


  
  
  
  
  
  
  6,772.13
  
  


  
  
  
  
  
  
  
  68,685.34
  


  
  
  
  
  
  
  
  
  97,481.2 













  
  
  
  Treasury Department
  
  


  
  
  
  For the Salaries of the Officers the Clerks and Messengers, and for the contingent expences of the Department.
  
  


  
  
  
  To Alexander Hamilton, Secretary of the Treasury, his Clerks and Messenger.
  
  


  
  Jan.
  1.
  Warrant No.
  2347
  2087.50
  
  


  
  Feb.
  27.
  do.
  2498
  16.  
  
  


  
  April
  1.
  do.
  2628
  2087.50
  
  


  
  July
  1.
  do.
  2908
  1962.50
  
  


  
  Nov.
  25.
  do.
  3139
  1861.69
  
  


  
  
  
  
  
  
  8,015.19
  


  
  
  
  To Oliver Wolcott, Jun. Comptroller of the Treasury, his Clerks and Messenger.
  
  


  
  Jan.
  2.
  Warrant No.
  2351
  1865.47
  
  


  
  March
  6.
  do.
  2528
  100.  
  
  


  
  April
  1.
  do.
  2629
  1965.83
  
  


  
  July
  1.
  do.
  2906
  2141.34
  
  


  
  Nov.
  25.
  do.
  3140
  2300.  
  
  


  
  
  
  
  
  
  8,372.64
  


  
  
  
  To Richard Harrison, Auditor of the Treasury, his Clerks and Messenger.
  
  


  
  Jan.
  1.
  Warrant No.
  2348
  2,507.50
  
  


  
  March
  6.
  do.
  2531
  100.  
  
  


  
  April
  1.
  do.
  2630
  2,607.50
  
  


  
  May
  24.
  do.
  2802
  74.18
  
  


  
  July
  1.
  do.
  2907
  2,645.68
  
  


  
  Nov.
  25.
  do.
  3138
  2,507.50
  
  


  
  
  
  
  
  
  10,442.36
  


  
  
  
  To Samuel Meredith, Treasurer of the United States, his Clerks and Messenger.
  
  


  
  Jan.
  5.
  Warrant No.
  2378
  775.  
  
  


  
  March
  6.
  do.
  2530
  100.  
  
  


  
  
  8.
  do.
  2542
  100.  
  
  


  
  
  30.
  do.
  2619
  267.85
  
  


  
  April
  3.
  do.
  2648
  1,025.  
  
  


  
  July
  5.
  do.
  2941
  1,025.  
  
  


  
  Dec.
  3.
  do.
  3210
  1,025.50
  
  


  
  
  
  
  
  
  4,317.85
  



  
  
  
  To Tench Coxe, Commissioner of the Revenue, his Clerks and Messenger.
  
  


  
  March
  13.
  Warrant No.
  2555
  891.84
  
  


  
  
  
  do.
  2556
  965.47
  
  


  
  April
  2.
  do.
  2640
  1,182.60
  
  


  
  July
  1.
  do.
  2911
  1,525.  
  
  


  
  Nov.
  27.
  do.
  3148
  1,525.  
  
  


  
  
  
  
  
  
  6,089.91
  


  
  
  
  To Joseph Nourse, Register of the Treasury, his Clerks and Messengers.
  
  


  
  Jan.
  3.
  Warrant No.
  2356
  4,605.15
  
  


  
  March
  6.
  do.
  2532
  125.  
  
  


  
  April
  3.
  do.
  2642
  4,361.81
  
  


  
  
  17.
  do.
  2702
  108.06
  
  


  
  June
  19.
  do.
  2872
  100.  
  
  


  
  July
  1.
  do.
  2909
  4,120.26
  
  


  
  Nov.
  28.
  do.
  3165
  3,694.67
  
  


  
  
  
  
  
  
  17,114.95,
  


  
  
  
  To David Henley and Isaac Sherman, Clerks employed to count bills of credit of the old and new emissions and indents of Interest.
  
  


  
  Jan.
  3.
  Warrant No.
  2358
  125.  
  
  


  
  
  4,
  do.
  2363
  125.  
  
  


  
  April
  3.
  do.
  2646
  125.  
  
  


  
  
  3.
  do.
  2647
  125.  
  
  


  
  July
  3.
  do.
  2935
  83.79
  
  


  
  Aug.
  31.
  do.
  3083
    81.52
  
  


  
  
  
  
  
  
  665.31
  












  
  
  
  For the Contingent Expenses of the Treasury Department.
  
  


  
  March
  14.
  To Joseph Nourse, Register, war. No.
  2565
  2,400.  
  
  


  
  
  
  do. do.
  2566
  1,000.  
  
  


  
  
  15
  do. do.
  2573
  80.  
  
  


  
  
  30.
  Samuel Meredith, Treasurer, do.
  2623
  229.88
  
  


  
  April
  2.
  Henry Kuhl do.
  2637
  166.67
  
  


  
  May
  9.
  Joseph Nourse, Register, do.
  2764
  1,200.  
  
  


  
  
  17.
  do. do.
  2789
  1,200.  
  
  


  
  June
  29.
  Samuel Meredith, Treasurer, do.
  2903
  46.97
  
  


  
  July
  19.
  Joseph Nourse, Register, do.
  2974
  1,200.  
  
  


  
  Sept.
  5.
  do. do.
  3106
  1,200.  
  
  


  
  
  
  do. do.
  3109
  100.  
  
  


  
  Dec.
  5.
  do. do.
  3219
  1,089.99
  
  


  
  
  
  do. do.
  3220
  350.  
  
  


  
  
  31.
  Samuel Meredith Treasurer, do.
  3309
    173.15
  
  


  
  
  
  
  
  
  10,436.66
  


  
  
  
  
  
  
  
  65,454.8 













  
  
  
  Department of State
  
  


  
  
  
  To Thomas Jefferson, Secretary of State, his Clerks and Messenger.
  
  


  
  Jan.
  2.
  Warrant No.
  2352
  1,496.67
  
  


  
  April
  2.
  do.
  2638
  1,541.67
  
  


  
  July
  1.
  do.
  2913
  1,465.11
  
  


  
  Nov.
  27.
  do.
  3144
  1,575.  
  
  


  
  
  
  
  
  
  6,078.45
  


  
  
  
  For the Contingent Expenses of his Office.
  
  


  
  Mar.
  21.
  Warrant No.
  2602
  1,200.  
  
  


  
  April
  25.
  do.
  2727
    651.67
  
  


  
  
  
  
  
  
  1,851.67
  


  
  
  
  
  
  
  
  7,930.12


  
  
  
  Department of War
  
  


  
  
  
  To Henry Knox, Secretary at War, his Clerks and Messenger.
  
  


  1793.
  Jan.
  1.
  Warrant No.
  2349
  1,605.15
  
  


  
  March
  4.
  do.
  2524
  50.
  
  


  
  April
  1.
  do.
  2633
  1,762.22
  
  


  
  July
  1.
  do.
  2915
  1,695.18
  
  


  
  Nov.
  27.
  do.
  3147
  1,546.47
  
  


  
  
  
  
  
  
  6,659.02
  


  
  
  
  To Joseph Howell, Accountant to the Department of War for his own and Clerks salaries and the contingent expenses of his Office.
  
  


  
  Jan.
  8.
  Warrant No.
  2383
  625.  
  
  


  
  March
  7.
  do.
  2533
  572.10
  
  


  
  
  9.
  do.
  2544
  494.72
  
  


  
  April
  2.
  do.
  2635
  1,050.  
  
  


  
  July
  2.
  do.
  2918
  1,050.  
  
  


  
  Nov.
  27.
  do.
  3143
  1,020.11
  
  


  
  
  
  
  
  
  4,811.93
  


  
  
  
  
  
  
  
  11,470,95


  
  
  
  To William Irvine, John Kean and W. Langdon, Commissioners for adjusting the accounts between the United States and the Individual States, their Clerks and Messenger.
  
  


  
  Jan.
  3.
  Warrant No.
  2357
  3,149.72
  
  


  
  April
  3.
  do.
  2649
  3,075.  
  
  


  
  July
  2.
  do.
  2920
  2,901.92
  
  


  
  
  
  
  
  
  9,126.64
  



  
  
  
  For the Contingent Expenses of their Office.
  
  


  
  March
  7.
  Warrant No.
  2534
  150.  
  
  


  
  Aug.
  8.
  do.
  3026
    50.63
  
  


  
  
  
  
  
  
  200.63
  


  
  
  
  
  
  
  
  9,327.2 


  
  
  
  Department of the Mint.
  
  


  
  
  
  To Tristram Dalton, Treasurer of the Mint for the use of that Establishment.
  
  


  1793.
  June
  4.
  Warrant No.
  2832
  
  5,000  
  


  
  July
  3.
  do.
  2928
  
  1,275.  
  


  
  Dec.
  20.
  do.
  3251
  
  4,094.88
  


  
  
  
  do.
  3252
  
  7,003.40
  


  
  
  30.
  do.
  3288
  
  1,275.  
  


  
  
  
  
  
  
  
  18,648.2 



    
    
    
    
    
    
    
    
    
      
      
      
      Government of the Western Territories.
      
      
    
    
      
      
      
      District North-West of the River Ohio.
      
      
    
    
      
      
      
      For the compensations of the Governor, the Judges and the Secretary of the North western Territory.
      
      
    
    
      
      Jan.
      5.
      To Arthur St. Clair, Gov. war. No.
      2377
      500.  
      
      
    
    
      
      April
      4.
      do. do.
      2662
      500.  
      
      
    
    
      
      July
      5.
      do. do.
      2944
      500.  
      
      
    
    
      
      Nov.
      27.
      do. do.
      3146
      500.  
      
      
    
    
      
      
      
      
      
      
      2,000.  
      
    
    
      
      Jan.
      9.
      George Turner one of the Judges,
      2388
      200.  
      
      
    
    
      
      April
      4.
      do. do.
      2651
      200.  
      
      
    
    
      
      July
      8.
      do. do.
      2951
      200.  
      
      
    
    
      
      
      
      
      
      
      600.  
      
    
    
      
      Feb.
      2.
      Rufus Putnam, one of the Judges,
      2453
      400.  
      
      
    
    
      
      April
      11.
      do. do.
      2685
      200.  
      
      
    
    
      
      
      
      
      
      
      600.  
      
    
    
      
      Jan.
      8.
      John Cleves Symmes, one of the Judges, do.
      2841
      
      
      
    
    
      
      Aug.
      1.
      do. do.
      3008
      200.  
      
      
    
    
      
      
      
      
      
      
      1,200.  
      
    
    
      
      Jan.
      22.
      Winthrop Sargent, Sec’ry, do.
      2418
      
        62.50
      
    
    
      
      
      
      
      
      
      4,462.50
      
    
    
    
      
      
      
      District South of the River Ohio.
      
      
    
    
      
      
      
      For the compensations of the Governor, the Judges, the Secretary and the contingent expenses of the Government.
      
      
    
    
      
      Jan.
      2.
      To William Blount, Governor, war. No.
      2353
      500.  
      
      
    
    
      
      April
      4.
      do. do.
      2653
      500.  
      
      
    
    
      
      July
      2.
      do. do.
      2922
      500.  
      
      
    
    
      
      Nov.
      29.
      do. do.
      3169
      500.  
      
      
    
    
      
      
      
      
      
      
      2,000.  
      
    
    
      
      Jan.
      3.
      John McNairy, one of the Judges,
      2359
      200.  
      
      
    
    
      
      April
      4.
      do. do.
      2654
      200.  
      
      
    
    
      
      July
      3.
      do. do.
      2931
      200.  
      
      
    
    
      
      
      
      
      
      
      600.  
      
    
    
      
      Jan.
      5.
      Joseph Anderson, one of the Judges,
      2375
      200.  
      
      
    
    
      
      April
      4.
      do. do.
      2665
      200.  
      
      
    
    
      
      July
      5.
      do. do.
      2940
      200.  
      
      
    
    
      
      Nov.
      25.
      do. do.
      3133
      200.  
      
      
    
    
      
      
      
      
      
      
      800.  
      
    
    
      
      Jan.
      11.
      David Campbell, one of the Judges,
      2391
      200.  
      
      
    
    
      
      May
      1.
      do. do.
      2743
      200.  
      
      
    
    
      
      July
      3.
      do. do.
      2932
      200.  
      
      
    
    
      
      Nov.
      29.
      do. do.
      3168
      200.  
      
      
    
    
      
      
      
      
      
      
      800.  
      
    
    
      
      Jan.
      2.
      Daniel Smith, Secretary, do.
      2354
      187.50
      
      
    
    
      
      April
      4.
      do. do.
      2655
      187.50
      
      
    
    
      
      July
      20.
      do. do.
      2975
      187.50
      
      
    
    
      
      
      
      
      
      
      562.50
      
    
    
      
      June
      10.
      do. for the contingent expenses of the Offices of the Government. do.
      2845
      198.83
      
      
    
    
      
      
      12.
      do. do.
      2855
      74.25
      
      
    
    
      
      
      
      
      
      
      273.08
      
    
    
      
      
      
      
      
      
      
      9,498.08
    
    
      
      
      
      To the Commissioners of Loans, for their Own and Clerk’S Salaries, and for the Authorized Contingent Expenses of their Several Offices.
      
      
    
    
      
      Jan.
      4.
      To William Gardner, New-Hampshire,
      2372
      650.  
      
      
    
    
      
      March
      18.
      do.
      2591
      475.47
      
      
    
    
      
      April
      9.
      do.
      2681
      162.50
      
      
    
    
      
      July
      5.
      do.
      2945
      162.50
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      162.50
      
      
    
    
      
      
      
      
      
      
      1,612.97
      
    
    
      
      Jan.
      23.
      Nathaniel Appleton, Massachusetts, No.
      2422
      375.  
      
      
    
    
      
      April
      17.
      do.
      2703
      3427.38
      
      
    
    
      
      
      19.
      do.
      2710
      375.  
      
      
    
    
      
      May
      29.
      do.
      2818
      1631.40
      
      
    
    
      
      July
      17.
      do.
      2970
      375.  
      
      
    
    
      
      
      
      
      
      
      6,193.78
      
    
    
    
      
      Jan.
      28.
      Jabez Bowen, Rhode-Island 
      2428
      150.  
      
      
    
    
      
      March
      21.
      do.
      2605
      779.54
      
      
    
    
      
      April
      6.
      do.
      2673
      203.04
      
      
    
    
      
      
      9.
      do.
      2681
      150.  
      
      
    
    
      
      May
      17.
      do.
      2791
      175.72
      
      
    
    
      
      July
      5.
      do.
      2945
      150.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      150.  
      
      
    
    
      
      
      
      
      
      
      1,758.30
      
    
    
      
      Jan.
      4.
      William Imlay, Connecticut,
      2372
      250.  
      
      
    
    
      
      March
      18.
      do.
      2586
      2234.67
      
      
    
    
      
      April
      9.
      do.
      2681
      250.  
      
      
    
    
      
      June
      15.
      do.
      2865
      225.26
      
      
    
    
      
      July
      5.
      do.
      2945
      250.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      250.  
      
      
    
    
      
      
      
      
      
      
      3,459.93
      
    
    
      
      Jan.
      2.
      John Cochran, New-York
      2350
      375  
      
      
    
    
      
      March
      13.
      do.
      2563
      1719.70
      
      
    
    
      
      
      
      do.
      2564
      5718.38
      
      
    
    
      
      April
      4.
      do.
      2657
      375.  
      
      
    
    
      
      
      10.
      do.
      2684
      1043.84
      
      
    
    
      
      July
      2.
      do.
      2921
      375.  
      
      
    
    
      
      Nov.
      27.
      do.
      3141
      375.  
      
      
    
    
      
      
      
      
      
      
      9,981.92
      
    
    
      
      Jan.
      4.
      James Ewing, New-Jersey,
      2372
      175.  
      
      
    
    
      
      March
      14.
      do.
      2572
      459.28
      
      
    
    
      
      April
      9.
      do.
      2681
      175.  
      
      
    
    
      
      
      22.
      do.
      2718
      60.60
      
      
    
    
      
      July
      5.
      do.
      2945
      175.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      175.  
      
      
    
    
      
      
      
      
      
      
      1,219.88
      
    
    
      
      Jan.
      4.
      Thomas Smith, Pennsylvania,
      2372
      375.  
      
      
    
    
      
      March
      15.
      do.
      2578
      642.17
      
      
    
    
      
      
      
      do.
      2579
      462.50
      
      
    
    
      
      
      
      do.
      2580
      925.  
      
      
    
    
      
      
      
      do.
      2581
      258.55
      
      
    
    
      
      April
      4.
      do.
      2652
      308.34
      
      
    
    
      
      
      
      do.
      2659
      375.  
      
      
    
    
      
      July
      5.
      do.
      2945
      375.  
      
      
    
    
      
      
      
      do.
      2946
      223.10
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      375.  
      
      
    
    
      
      
      
      
      
      
      4,319.66
      
    
    
      
      Jan.
      4.
      James Tilton, Delaware,
      2372
      150.  
      
      
    
    
      
      March
      18.
      do.
      2589
      206.13
      
      
    
    
      
      April
      9.
      do.
      2681
      150.  
      
      
    
    
      
      May
      6.
      do.
      2756
      55.72
      
      
    
    
      
      
      
      do.
      2757
      50.  
      
      
    
    
      
      July
      5.
      do.
      2945
      150.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      150.  
      
      
    
    
      
      
      
      
      
      
      911.85
      
    
    
    
      
      May
      20.
      Thomas Harwood, late Commissioner for Maryland War.
      2792
      1519.93
      
      
    
    
      
      
      
      do.
      2793
      1013.70
      
      
    
    
      
      
      
      do.
      2794
      1250.  
      
      
    
    
      
      
      
      do.
      2795
      1000.  
      
      
    
    
      
      
      
      
      
      
      4,783.63
      
    
    
      
      
      1.
      Benjamin Harwood, Commissioner for Maryland 
      2741
      163.33
      
      
    
    
      
      
      
      do.
      2742
      250.  
      
      
    
    
      
      July
      10.
      do.
      2953
      250.  
      
      
    
    
      
      
      
      
      
      
      663.33
      
    
    
      
      Jan.
      4.
      John Hopkins, Virginia,
      2372
      375.  
      
      
    
    
      
      March
      18.
      do.
      2587
      928.64
      
      
    
    
      
      
      
      do.
      2588
      1961.69
      
      
    
    
      
      April
      9.
      do.
      2681
      375.  
      
      
    
    
      
      May
      16.
      do.
      2781
      425.96
      
      
    
    
      
      July
      5.
      do.
      2945
      375.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      375.  
      
      
    
    
      
      
      
      
      
      
      4,816.29
      
    
    
      
      Jan.
      2.
      William Skinner, N. Carolina,
      2353
      250.  
      
      
    
    
      
      March
      18.
      do.
      2590
      281.48
      
      
    
    
      
      April
      9.
      do.
      2681
      250.  
      
      
    
    
      
      May
      13.
      do.
      2819
      364.70
      
      
    
    
      
      July
      5.
      do.
      2945
      250.  
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      250.  
      
      
    
    
      
      
      
      
      
      
      1,646.18
      
    
    
      
      Jan.
      4.
      John Neufville, South Carolina,
      2372
      250.  
      
      
    
    
      
      April
      9.
      do.
      2681
      250.  
      
      
    
    
      
      July
      5.
      do.
      2945
      250.  
      
      
    
    
      
      
      15.
      do.
      2961
      2552.27
      
      
    
    
      
      
      
      do.
      2962
      639.52
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      250.  
      
      
    
    
      
      
      
      
      
      
      4,191.79
      
    
    
      
      Jan.
      4.
      Richard Wylly, Georgia,
      2372
      175.  
      
      
    
    
      
      April
      9.
      do.
      2681
      175.  
      
      
    
    
      
      July
      5.
      do.
      2945
      175.  
      
      
    
    
      
      
      27.
      do.
      2990
      320.73
      
      
    
    
      
      Nov.
      28.
      do.
      3155
      175.  
      
      
    
    
      
      
      
      
      
      
      1,020.73
      
    
    
      
      
      
      
      
      
      
      46,580.24
    
  

  
  
  
  
  
  
  
  
  
    
    
    
    Pensions Annuities and Grants, Paid to the Following Persons Pursuant to Sundry Acts of Congress.
    
    
  
  
    
    
    
    To Baron De Steuben, per act of June 4, 1790.
    
    
  
  
    
    Jan.
    4.
    Warrant No.
    2366
    625.  
    
    
  
  
    
    April
    5.
    do.
    2672
    625.  
    
    
  
  
    
    July
    16
    do.
    2966
    625.  
    
    
  
  
    
    Nov.
    28.
    do.
    3157
    625.  
    
    
  
  
    
    
    
    
    
    
    2,500.  
    
  
  
  
    
    
    
    To Joseph Brussels, per act of September 15, 1783.
    
    
  
  
    
    Jan.
    15.
    Warrant No.
    2401
    30.  
    
    
  
  
    
    Aug.
    14.
    do.
    3038
    20.  
    
    
  
  
    
    
    
    
    
    
    50.  
    
  
  
    
    
    
    To Dominique, L’Eglize, per act of August 8, 1782.
    
    
  
  
    
    Jan.
    18.
    Warrant No.
    2411
    30.  
    
    
  
  
    
    April
    10.
    do.
    2682
    30.  
    
    
  
  
    
    July
    10.
    do.
    2954
    30.  
    
    
  
  
    
    Nov.
    28.
    do.
    3163
    30.  
    
    
  
  
    
    
    
    
    
    
    120.  
    
  
  
    
    
    
    To John Jordan, per act of September 15, 1783.
    
    
  
  
    
    Feb.
    12.
    Warrant No.
    2467
    10.  
    
    
  
  
    
    April
    2.
    do.
    2634
    10.  
    
    
  
  
    
    July
    2.
    do.
    2919
    10.  
    
    
  
  
    
    Nov.
    30.
    do.
    3172
    10.  
    
    
  
  
    
    
    
    
    
    
    40.  
    
  
  
    
    
    
    To David Williams, per act of November, 3, 1780,
    
    
  
  
    
    March
    15.
    Warrant No.
    2577
    200.  
    
    
  
  
    
    May
    17.
    do.
    2787
    50.  
    
    
  
  
    
    
    
    
    
    
    250.  
    
  
  
    
    
    
    To James McKenzie, per act of September 15, 1783.
    
    
  
  
    
    April
    9.
    Warrant No.
    2675
    20.  
    
    
  
  
    
    Nov.
    27.
    do.
    3152
    20.  
    
    
  
  
    
    
    
    
    
    
    40.  
    
  
  
    
    
    
    To Elizabeth Bergen, per act of August 24, 1781.
    
    
  
  
    
    April
    11.
    Warrant No.
    2688
    13.33
    
    
  
  
    
    
    29.
    do.
    2737
    13.33
    
    
  
  
    
    July
    17.
    do.
    2969
    13.33
    
    
  
  
    
    Dec.
    3.
    do.
    3211
    13.33
    
    
  
  
    
    
    
    
    
    
    53.32
    
  
  
    
    
    
    To John Warren, Guardian to the younger children of the late Major General Joseph Warren, per act of the first of July 1780.
    
    
  
  
    
    May
    3.
    Warrant No.
    2754
    
    318.75
    
  
  
  
    
    
    
    To John Paulding, per act of November 30, 1780.
    
    
  
  
    
    May
    17.
    Warrant No.
    2786
    100.  
    
    
  
  
    
    Nov.
    30.
    do.
    3173
    100.  
    
    
  
  
    
    
    
    
    
    
    200.  
    
  
  
    
    
    
    To Lewis Joseph De Beaulieu, per act of the fifth of August, 1782.
    
    
  
  
    
    June
    11.
    Warrant No.
    2854
    
    213.04
    
  
  
    
    
    
    To Isaac Van Wart, per act of November 3, 1780.
    
    
  
  
    
    June
    25.
    Warrant No.
    2882
    
    200.  
    
  
  
    
    
    
    To Lieutenant Colonel De Touzard, per act of the 27th of October, 1778.
    
    
  
  
    
    July
    6.
    Warrant No.
    2950
    
    360.  
    
  
  
    
    
    
    To Joseph Traversie, per act of August 8, 1792.
    
    
  
  
    
    
    10.
    Warrant No.
    2955
    60.  
    
    
  
  
    
    Dec.
    10.
    do.
    3228
    30.  
    
    
  
  
    
    
    
    
    
    
    90.  
    
  
  
    
    
    
    To Richard Gridley, per acts of the 17th of November, 1775, and the 26th of February, 1781.
    
    
  
  
    
    July
    10.
    Warrant No.
    2956
    
    444.40
    
  
  
    
    
    
    To the Widow and Orphan Children of the late Colonel John Harden, per act of the 27th of February 1793.
    
    
  
  
    
    Dec.
    10.
    Warrant No.
    3227
    450.  
    
    
  
  
    
    
    
    
    
    
    
      5,329.51
  
  
    
    
    
    
    
    
    
    358,241.08
  
  
  
    
    
    
    Payments on Account of the War Department
    
    
  
  
    
    
    
    To Samuel Meredith, on account of the pay of the Army, the subsistence and forage of Officers, the bounties to Soldiers, the expenses of the Recruiting service, and the incidental and contingent expenses of the Department of War.
    
    
  
  
    1793.
    Jan.
    14.
    Warrant No.
    2393
    1400.  
    
    
  
  
    
    
    
    do.
    2394
    2600.  
    
    
  
  
    
    
    19.
    do.
    2415
    1000.  
    
    
  
  
    
    
    26.
    do.
    2426
    55,317.  
    
    
  
  
    
    
    
    do.
    2427
    2000.  
    
    
  
  
    
    March
    5.
    do.
    2525
    7500.  
    
    
  
  
    
    
    
    do.
    2526
    2000.  
    
    
  
  
    
    
    19.
    do.
    2596
    3000.  
    
    
  
  
    
    
    
    do.
    2597
    2000.  
    
    
  
  
    
    
    21
    do.
    2603
    16,000.  
    
    
  
  
    
    April
    9.
    do.
    2677
    1000.  
    
    
  
  
    
    
    13.
    do.
    2690
    3000.  
    
    
  
  
    
    
    
    do.
    2691
    1000.  
    
    
  
  
    
    
    18.
    do.
    2706
    2000.  
    
    
  
  
    
    
    
    do.
    2707
    2500.  
    
    
  
  
    
    May
    1.
    do.
    2744
    2000.  
    
    
  
  
    
    
    
    do.
    2745
    1000.  
    
    
  
  
    
    
    9.
    do.
    2762
    22,688.  
    
    
  
  
    
    
    
    do.
    2763
    2000.  
    
    
  
  
    
    
    13.
    do.
    2771
    2000.  
    
    
  
  
    
    
    
    do.
    2772
    1000.  
    
    
  
  
    
    
    17.
    do.
    2788
    17,000.  
    
    
  
  
    
    
    22.
    do.
    2798
    1832.  
    
    
  
  
    
    
    25.
    do.
    2808
    1800.  
    
    
  
  
    
    
    
    do.
    2809
    1200.  
    
    
  
  
    
    June
    3.
    do.
    2827
    6000.  
    
    
  
  
    
    
    6.
    do.
    2837
    3000.  
    
    
  
  
    
    
    10.
    do.
    2850
    21,413.59
    
    
  
  
    
    
    12.
    do.
    2856
    1189.41
    
    
  
  
    
    
    13.
    do.
    2862
    2130.  
    
    
  
  
    
    
    22.
    do.
    2874
    1966.  
    
    
  
  
    
    
    24.
    do.
    2879
    2000.  
    
    
  
  
    
    
    
    do.
    2880
    1500.  
    
    
  
  
    
    July
    5.
    do.
    2942
    1400.  
    
    
  
  
    
    
    
    do.
    2943
    600.  
    
    
  
  
    
    
    19.
    do.
    2971
    3556.  
    
    
  
  
    
    
    
    do.
    2972
    19,283.  
    
    
  
  
    
    
    
    do.
    2973
    2000.  
    
    
  
  
    
    
    22.
    do.
    2977
    12,028.98
    
    
  
  
    
    
    29.
    do.
    2994
    756.52
    
    
  
  
    
    
    30.
    do.
    3001
    1000.  
    
    
  
  
    
    
    
    do.
    3002
    1000.  
    
    
  
  
    
    Aug.
    7.
    do.
    3024
    10,000.  
    
    
  
  
    
    
    12.
    do.
    3036
    3015.82
    
    
  
  
    
    
    14.
    do.
    3041
    2000.  
    
    
  
  
    
    
    26.
    do.
    3071
    45408.57
    
    
  
  
    
    
    
    do.
    3072
    3478.21
    
    
  
  
    
    
    28.
    do.
    3078
    4367.54
    
    
  
  
  
    
    Sept
    2.
    do.
    3084
    8103.40
    
    
  
  
    
    Nov.
    5.
    do.
    3111
    100,000.  
    
    
  
  
    
    
    20.
    do.
    3114
    10,000.  
    
    
  
  
    
    
    22.
    do.
    3118
    10,400.  
    
    
  
  
    
    
    
    do.
    3119
    1000.  
    
    
  
  
    
    
    
    do.
    3120
    4000.  
    
    
  
  
    
    
    
    do.
    3121
    2000.  
    
    
  
  
    
    Dec.
    20.
    do.
    3249
    3500.  
    
    
  
  
    
    
    20.
    do.
    3250
    3500.  
    
    
  
  
    
    
    26.
    do.
    3269
    3000.  
    
    
  
  
    
    
    
    
    
    
    449,434.04
    
  
  
    
    
    
    To Robert Elliott and Elie Williams, Contractors for supplying the Army.
    
    
  
  
    1792
    Dec.
    31.
    Warrant No.
    2332
    20,000.  
    
    
  
  
    1793
    March
    2.
    do.
    2512
    20,000.  
    
    
  
  
    
    
    13.
    do.
    2559
    20,000.  
    
    
  
  
    
    April
    1.
    do.
    2626
    20,000.  
    
    
  
  
    
    June
    1.
    do.
    2824
    10,000.  
    
    
  
  
    
    July
    1.
    do.
    2904
    10,000.  
    
    
  
  
    
    Aug.
    1.
    do.
    3007
    10,000.  
    
    
  
  
    
    
    30.
    do.
    3082
    10,000.  
    
    
  
  
    
    Nov.
    20.
    do.
    3112
    20,000.  
    
    
  
  
    
    
    22.
    do.
    3126
    10,000.  
    
    
  
  
    
    
    
    do.
    3127
    20,000.  
    
    
  
  
    
    
    29.
    do.
    3170
    20,000.  
    
    
  
  
    
    
    
    
    
    
    190.000.  
    
  
  
    
    
    
    To James O’Hara, Quarter-Master General for the Army, for the use of his Department.
    
    
  
  
    
    Jan.
    17.
    Warrant No.
    2409
    1600.  
    
    
  
  
    
    Feb.
    8.
    do.
    2462
    3300.  
    
    
  
  
    
    
    19.
    do.
    2484
    1800.  
    
    
  
  
    
    
    
    do.
    2485
    2000.  
    
    
  
  
    
    March
    5.
    do.
    2522
    18,000.  
    
    
  
  
    
    April
    16.
    do.
    2698
    40,000.  
    
    
  
  
    
    
    17.
    do.
    2704
    8500.  
    
    
  
  
    
    
    30.
    do.
    2738
    5000.  
    
    
  
  
    
    May
    14.
    do.
    2774
    3000.  
    
    
  
  
    
    
    23.
    do.
    2801
    1000.  
    
    
  
  
    
    
    31.
    do.
    2821
    1104.  
    
    
  
  
    
    June
    13.
    do.
    2861
    18,696.  
    
    
  
  
    
    Aug.
    5.
    do.
    3020
    3000.  
    
    
  
  
    
    
    12.
    do.
    3035
    5000.  
    
    
  
  
    
    
    28.
    do.
    3077
    1000.  
    
    
  
  
    
    Nov.
    20.
    do.
    3113
    5000.  
    
    
  
  
    
    
    
    do.
    3115
    10,000.  
    
    
  
  
    
    
    22.
    do.
    3124
    4000.  
    
    
  
  
    
    
    
    do.
    3125
    6045.  
    
    
  
  
    
    
    
    do.
    3128
    5000.  
    
    
  
  
    
    Dec.
    5.
    do.
    3221
    12,000.  
    
    
  
  
    
    
    26.
    do.
    3268
     5000.  
    
    
  
  
    
    
    
    
    
    
    160,045.  
    
  
  
  
    
    
    
    To Tench Francis, Agent for procuring certain supplies.
    
    
  
  
    
    Feb.
    1.
    Warrant No.
    2439
    2000.  
    
    
  
  
    
    March
    20.
    do.
    2600
    3000.  
    
    
  
  
    
    April
    17.
    do.
    2701
    5000.  
    
    
  
  
    
    May
    2.
    do.
    2750
    5000.  
    
    
  
  
    
    
    14.
    do.
    2775
    4000.  
    
    
  
  
    
    
    23.
    do.
    2800
    10,000.  
    
    
  
  
    
    June
    11.
    do.
    2851
    10,000.  
    
    
  
  
    
    July
    24.
    do.
    2982
    10,000.  
    
    
  
  
    
    Aug.
    21.
    do.
    3067
    10,000.  
    
    
  
  
    
    Dec.
    28.
    do.
    3283
    15,000.  
    
    
  
  
    
    
    
    
    
    
    74,000.  
    
  
  
    
    
    
    To William Young and George Dannacker Contractors for supplying the Army with Clothing.
    
    
  
  
    
    March
    7.
    Warrant No.
    2535
    12,000.  
    
    
  
  
    
    
    8.
    do.
    2543
    39,500.  
    
    
  
  
    
    
    9.
    do.
    2547
    3000.  
    
    
  
  
    
    
    20.
    do.
    2598
    6000.  
    
    
  
  
    
    April
    3.
    do.
    2641
    5000.  
    
    
  
  
    
    
    17.
    do.
    2700
    1000.  
    
    
  
  
    
    
    25.
    do.
    2726
    5000.  
    
    
  
  
    
    May
    10.
    do.
    2769
    5000.  
    
    
  
  
    
    
    23.
    do.
    2799
    4000.  
    
    
  
  
    
    June
    7.
    do.
    2840
    5000.  
    
    
  
  
    
    July
    3.
    do.
    2934
    5000.  
    
    
  
  
    
    Aug.
    16.
    do.
    3053
    5000.  
    
    
  
  
    
    Nov.
    22.
    do.
    3123
    5000.  
    
    
  
  
    
    Dec.
    16.
    do.
    3239
     5113.19
    
    
  
  
    
    
    
    
    
    
    105,613.19
    
  
  
    
    
    
    To the following Contractors and Agents for supplies of different kinds furnished for the use of the Army.
    
    
  
  
    
    
    
    Clement Biddle, for supplies furnished in Philadelphia.
    
    
  
  
    1792.
    Dec.
    27.
    Warrant No.
    2325
    362.57
    
    
  
  
    1793.
    Jan.
    18.
    do.
    2412
    927.92
    
    
  
  
    
    
    
    
    
    
    1,290.49
    
  
  
    
    
    
    John Nicholson, for Rifle Guns delivered into the public Store in Philadelphia.
    
    
  
  
    1792.
    Dec.
    31.
    Warrant No.
    2329
    156.  
    
    
  
  
    1793.
    Jan.
    31.
    do.
    2435
    120.  
    
    
  
  
    
    
    
    
    
    
    276.  
    
  
  
  
    
    
    
    Thomas Billington and Charles Young for Clothing supplied in Philadelphia.
    
    
  
  
    
    Jan.
    14.
    Warrant No.
    2397
    2000.  
    
    
  
  
    
    Feb.
    14.
    do.
    2477
    3619.84
    
    
  
  
    
    
    
    
    
    
    5,619.84
    
  
  
    
    
    
    Abraham Hunt, for supplies furnished at Trenton in the State of New-Jersey.
    
    
  
  
    
    Jan.
    15.
    Warrant No.
    2399
    296.50
    
    
  
  
    
    March
    28.
    do.
    2611
    300.  
    
    
  
  
    
    June
    27.
    do.
    2886
    600.  
    
    
  
  
    
    Aug.
    1.
    do.
    3010
    296.79
    
    
  
  
    
    
    
    
    
    
    1,493.29
    
  
  
    
    
    
    Melancton Smith, for supplies furnished in the state of New-York.
    
    
  
  
    
    Jan.
    23.
    Warrant No.
    2421
    140.12
    
    
  
  
    
    Feb.
    9.
    do.
    2464
    792.67
    
    
  
  
    
    April
    29.
    do.
    2736
    227.45
    
    
  
  
    
    June
    22.
    do.
    2876
    216.26
    
    
  
  
    
    Aug.
    29.
    do.
    3080
    168.25
    
    
  
  
    
    Dec.
    6.
    do.
    3223
    177.03
    
    
  
  
    
    
    
    
    
    
    1,721.78
    
  
  
    
    
    
    Jackson and Smith, for Medicines furnished for the use of the Army.
    
    
  
  
    
    Jan.
    24.
    Warrant No.
    2424
    108.42
    
    
  
  
    
    Aug.
    19.
    do.
    3062
    34.16
    
    
  
  
    
    
    
    
    
    
    142.58
    
  
  
    
    
    
    Rufus Putnam, for expenditures and supplies furnished in the Indian Department.
    
    
  
  
    
    Feb.
    12.
    Warrant No.
    2469
    1,029.80
    
    
  
  
    
    March
    16.
    do.
    2585
    165.27
    
    
  
  
    
    
    
    
    
    
    1,195.07
    
  
  
    
    
    
    Matthias Slough, for supplies furnished at Lancaster, in Pennsylvania.
    
    
  
  
    
    Feb.
    21.
    Warrant No.
    2489
    586.06
    
    
  
  
    
    March
    13.
    do.
    2560
    400.  
    
    
  
  
    
    Aug.
    20.
    do.
    3063
    205.57
    
    
  
  
    
    Nov.
    28.
    do.
    3156
    413.64
    
    
  
  
    
    
    
    
    
    
    1,605.27
    
  
  
  
    
    
    
    John Bray, for supplies furnished at New-Brunswick, in New-Jersey.
    
    
  
  
    
    Feb.
    27.
    Warrant No.
    2499
    274.18
    
    
  
  
    
    March
    13.
    do.
    2561
    250.  
    
    
  
  
    
    May
    25.
    do.
    2805
    600.  
    
    
  
  
    
    
    
    do.
    2806
    350.72
    
    
  
  
    
    Aug.
    29.
    do.
    3081
    400.  
    
    
  
  
    
    
    
    
    
    
    1,874.90
    
  
  
    
    
    
    Chauncey Whittelsey, for supplies furnished at Middletown, in Connecticut.
    
    
  
  
    
    Feb.
    28.
    Warrant No.
    2500
    361.96
    
    
  
  
    
    June
    28.
    do.
    2895
    200.  
    
    
  
  
    
    Aug.
    2.
    do.
    3013
    200.  
    
    
  
  
    
    Dec.
    14.
    do.
    3237
    200.  
    
    
  
  
    
    
    31.
    do.
    3306
    200.  
    
    
  
  
    
    
    
    
    
    
    1,161.96
    
  
  
    
    
    
    Jacob Millart, for supplies furnished at Richmond, in Virginia.
    
    
  
  
    
    March
    14.
    Warrant No.
    2571
    255.36
    
    
  
  
    
    June
    28.
    do.
    2892
    600.  
    
    
  
  
    
    Aug.
    2.
    do.
    3012
    383.33
    
    
  
  
    
    Dec.
    23.
    do.
    3259
    166.66
    
    
  
  
    
    
    
    
    
    
    1,405.35
    
  
  
    
    
    
    Matthew Spillard, for supplies furnished in Philadelphia.
    
    
  
  
    
    March
    15.
    Warrant No.
    2574
    530.24
    
    
  
  
    
    April
    9.
    do.
    2678
    246.25
    
    
  
  
    
    June
    10.
    do.
    2848
    397.95
    
    
  
  
    
    Aug.
    14.
    do.
    3037
    297.38
    
    
  
  
    
    Nov.
    22.
    do.
    3122
    300.  
    
    
  
  
    
    
    
    
    
    
    1,771.82
    
  
  
    
    
    
    Richmond Pearson, for supplies furnished at Salisbury, in North-Carolina.
    
    
  
  
    
    March
    19.
    Warrant No.
    2592
    596.60
    
    
  
  
    
    May
    15.
    do.
    2778
    60.50
    
    
  
  
    
    
    
    
    
    
    657.10
    
  
  
    
    
    
    Stephen Bruce, for supplies furnished at Boston.
    
    
  
  
    
    April
    9.
    Warrant No.
    2680
    200.59
    
    
  
  
    
    June
    1.
    do.
    2825
    250.  
    
    
  
  
    
    
    
    
    
    
    450.59
    
  
  
  
    
    
    
    Doctor J. K. Read, for medicine and attending the recruits at Richmond, Virginia.
    
    
  
  
    
    June
    28.
    Warrant No.
    2889
    90.  
    
    
  
  
    
    Aug.
    1.
    do.
    3009
    90.  
    
    
  
  
    
    
    
    
    
    
    180.  
    
  
  
    
    
    
    James Glenholm, for supplies furnished at Winchester, in Virginia.
    
    
  
  
    1793.
    June
    28.
    Warrant No.
    2890
    133.  
    
    
  
  
    
    Aug.
    3.
    do.
    3015
    68.  
    
    
  
  
    
    Dec.
    23.
    do.
    3260
    170.  
    
    
  
  
    
    
    
    do.
    3261
    60.  
    
    
  
  
    
    
    
    do.
    3262
    145.  
    
    
  
  
    
    
    
    do.
    3263
    80.  
    
    
  
  
    
    
    
    do.
    3264
    120.  
    
    
  
  
    
    
    
    
    
    
    776.  
    
  
  
    
    
    
    John Robinson, for supplies furnished at Montgomery Court-House, in Virginia.
    
    
  
  
    
    June
    28.
    Warrant No.
    2891
    1100.  
    
    
  
  
    
    Dec.
    23.
    do.
    3258
    600.  
    
    
  
  
    
    
    
    
    
    
    1,700.  
    
  
  
    
    
    
    Nathaniel Rochester, for supplies furnished at Hagers-Town, in Maryland.
    
    
  
  
    
    June
    28.
    Warrant No.
    2893
    450.  
    
    
  
  
    
    Aug.
    3.
    do.
    3014
    450.  
    
    
  
  
    
    Dec.
    23.
    do.
    3256
    250.  
    
    
  
  
    
    
    
    do.
    3257
    300.  
    
    
  
  
    
    
    
    
    
    
    1450.  
    
  
  
    
    
    
    Benajah Smith, for supplies furnished in the state of Georgia.
    
    
  
  
    
    July
    29.
    Warrant No.
    2996
    11,055.95
    
    
  
  
    
    
    
    do.
    2997
    3261.  
    
    
  
  
    
    
    
    do.
    2998
    1650.  
    
    
  
  
    
    Aug.
    10.
    do.
    3033
    3528.26
    
    
  
  
    
    
    
    
    
    
    19,495.21
    
  
  
    
    
    
    William Minor, for supplies furnished in the state of Georgia.
    
    
  
  
    
    July
    29.
    Warrant No.
    2999
    500.  
    
    
  
  
    
    Aug.
    10.
    do.
    3030
    554.04
    
    
  
  
    
    
    
    do.
    3031
    32,259.84
    
    
  
  
    
    
    
    do.
    3032
    500.  
    
    
  
  
    
    
    
    
    
    
    33,813.88
    
  
  
  
    
    
    
    John Habersham, for supplies furnished in the state of Georgia.
    
    
  
  
    
    Aug.
    9.
    Warrant No.
    3027
    739.77
    
    
  
  
    
    Dec.
    16.
    do.
    3240
    11,000.  
    
    
  
  
    
    
    
    
    
    
    11,739.77
    
  
  
    
    
    
    Jacob Bower, for supplies furnished at Reading, in Pennsylvania.
    
    
  
  
    
    Aug.
    21.
    Warrant No.
    3066
    300.  
    
    
  
  
    
    Dec.
    19.
    do.
    3244
    267.93
    
    
  
  
    
    
    
    do.
    3245.
    100.  
    
    
  
  
    
    
    
    
    
    
    667.93
    
  


  
  
  
  
  
  
  
  
  
    1792.
    Dec.
    10.
    Archibald Woods, for supplies furnished in the state of Virginia, Warrant No.
    2293
    148.72
    
  
  
    
    
    31.
    Captain Joseph Savage, for supplies furnished in the state of Georgia,
    2334
    247.59
    
  
  
    1793.
    Jan.
    7.
    John Deniston, for supplies furnished in the state of Pennsylvania
    2382
    982.40
    
  
  
    
    
    8.
    Patrick Campbell, for supplies furnished at Pittsburgh,
    2385
    1639.20
    
  
  
    
    
    11.
    William Cooke, for supplies furnished at Northumberland,
    2392
    324.85
    
  
  
    
    
    17.
    Goldthwait and Baldwin, for medicines furnished for the use of the General Hospital,
    2410
    256.94
    
  
  
    
    Feb.
    23.
    Aaron Robinson, for supplies furnished in the state of Vermont,
    2493
    131.  
    
  
  
    
    
    25.
    Thomas Johnson, jun. for supplies furnished at Richmond, in Virginia,
    2494
    202.06
    
  
  
    
    March
    1.
    John Stewart, for supplies furnished at Lewisburg, in Virginia,
    2503
    34.30
    
  
  
    
    
    14.
    Burrell Brown, for supplies furnished at Charlotte court-house, in Virginia,
    2569
    165.  
    
  
  
    
    
    
    Andrew Hannah, for supplies furnished at the said court-house
    2570
    172.42
    
  
  
    
    
    23.
    Henry Van Der Burg, for supplies furnished at Post Vincennes,
    2607
    1000.  
    
  
  
    
    April
    15.
    Captain Howell Lewis, for supplies furnished at Charlotte court-house, in Virginia
    2694
    136.10
    
  
  
    
    
    19.
    Francis Vigo, for supplies furnished at Post Vincent,
    2711
    353.  
    
  
  
    
    
    20.
    Matthews and Bodwell, for repairing a blockhouse at Galliopolis,
    2715
    87.87
    
  
  
    
    May
    16.
    Ebenezer Stott and Co. for freight of two boxes of clothing,
    2784
    10.78
    
  
  
    
    
    22.
    Daniel Tillinghast, for supplies furnished at Providence, in Rhode-Island,
    2797
    366.51
    
  
  
    
    
    27.
    Doctor Moses Scott, for medicines furnished at New-Brunswick, in New-Jersey.
    2810
    279.60
    
  
  
    
    
    
    Captain R. H. Greaton, for so much paid for medical assistance rendered to himself and recruits at Boston,
    2811
    30.  
    
  
  
  
    
    
    28.
    Abraham Morrow, for rifle-guns delivered into the public store in Philadelphia,
    2815
    312.  
    
  
  
    
    
    30.
    John Duncan, for expences attending packhorses, the payment whereof was guaranteed by General St. Clair on behalf of the public, and for which Theodosius Fowler is charged on account of his contract of the twenty-eighth of October 1790,
    2820
    255.03
    
  
  
    
    June
    3.
    William Smith, for supplies furnished at Springfield, in Massachusetts,
    2828
    1270.96
    
  
  
    
    
    12.
    Strong and Porter, for supplies furnished at Bennington, in Vermont,
    2857
    539.64
    
  
  
    
    
    28.
    David Poe, for supplies furnished and to be furnished at Baltimore,
    2894
    500.  
    
  
  
    
    July
    23.
    I. and C. Wilkins, & Co. for distilled spirits purchased for the use of the army,
    2981
    1000.  
    
  
  
    
    
    24.
    Nathaniel Waters, for inspecting hats for the use of the army,
    2983
    40.  
    
  
  
    
    
    26.
    Leonard Marbury, for supplies furnished in the state of Georgia,
    2985
    4259.39
    
  
  
    
    
    29.
    Speirs McLeod and Co. for supplies furnished in the said state of Georgia,
    2995
    10,027.01
    
  
  
    
    Aug.
    14.
    Thomas Edgar, for supplies furnished in the state of Virginia,
    3039
    23.10
    
  
  
    
    
    25.
    John Sullivan, for supplies furnished at NewYork,
    3065
    97.35
    
  
  
    
    
    24.
    Peter Cooper, for inspecting the clothing furnished by Young and Dannacker, for the troops of the United States.
    3070
    106.21
    
  
  
    
    
    27.
    John Miller, for inspecting clothing furnished for the use of the army,
    3075
    160.  
    
  
  
    
    Dec.
    20.
    Israel Chapin, for supplies furnished and expences incurred by him for the five nations of Indians,
    3247
    999.76
    
  


    
    
    
    
    
    
    
    
    
      
      
      
      To William Blount, Governor of the Territory South of the Ohio, for the use of the Department of War within the said Territory.
      
      
    
    
      
      May
      16.
      Warrant No.
      2780
      5000.  
      
      
    
    
      
      June
      6.
      do.
      2836
      10,000.  
      
      
    
    
      
      
      20.
      do.
      2873
      6000.  
      
      
    
    
      
      
      31.
      do.
      3005
      1211.59
      
      
    
    
      
      Aug.
      5.
      do.
      3019
       1582.92
      
      
    
    
      
      
      
      
      
      
      23,794.51
      
    
    
      
      
      
      To James King, for supplies furnished in the Territory south of the Ohio.
      
      
    
    
      
      May
      31.
      Warrant No.
      2822
      7408.38
      
      
    
    
      
      Aug.
      14.
      do.
      3040
      3334.80
      
      
    
    
      
      Nov.
      27.
      do.
      3154
       2166.37
      
      
    
    
      
      
      
      
      
      
      12,909.55
      
    
  












  
  
  
  To the Following Agents for Paying Pensions due to Military Invalids.
  
  


  
  
  
  State of New-Hampshire.
  
  


  
  Feb.
  1.
  William Gardner, War. No.
  2440
  2010  
  
  
  


  
  Dec.
  10.
  do. do.
  3231
   1885.  
  
  
  


  
  
  
  
  
  
  3895.  
  
  


  
  
  
  State of Massachusetts.
  
  


  
  Feb.
  1.
  Nathaniel Appleton, war. No.
  2442
  6600.  
  
  
  


  
  Aug.
  14.
  do. do.
  3042
   5780.  
  
  
  


  
  
  
  
  
  
  12,380.  
  
  


  
  
  
  State of Rhode-Island.
  
  


  
  Feb.
  1.
  Jabez Bowen, war. No.
  2441
  1492.  
  
  
  


  
  Aug.
  14.
  do. do.
  3043
   1560.  
  
  
  


  
  
  
  
  
  
  3,052.  
  
  


  
  
  
  State of Connecticut.
  
  


  
  Feb.
  1.
  William Imlay, war. No.
  2444
  4148.  
  
  
  


  
  
  7.
  Jedediah Huntington, do.
  2460
  2.83
  
  
  


  
  Dec.
  10.
  William Imlay, do.
  3229
   3550.  
  
  
  


  
  
  
  
  
  
  7,700.83
  
  


  
  
  
  State of Vermont.
  
  


  
  Feb.
  1.
  Noah Smith, war. No.
  2443
  
  250.  
  
  


  
  
  
  State of New-York.
  
  


  
  Feb.
  1.
  John Cochran, war. No.
  2445
  7986.  
  
  
  


  
  Aug.
  14.
  do. do.
  3045
   7985.  
  
  
  


  
  
  
  
  
  
  15,971.  
  
  


  
  
  
  State of New-Jersey.
  
  


  
  Jan.
  31.
  James Ewing, war. No.
  2436
  2047.  
  
  
  


  
  Aug.
  14,
  do. do.
  3047
   1990.  
  
  
  


  
  
  
  
  
  
  4,037.  
  
  


  
  
  
  State of Pennsylvania.
  
  


  
  Feb.
  26.
  Thomas Smith, war. No.
  2495
  8261.82
  
  
  


  
  Aug.
  22.
  do. do.
  3068
   8580.  
  
  
  


  
  
  
  
  
  
  16,841.82
  
  



  
  
  
  State of Delaware.
  
  


  
  Jan.
  31.
  James Tilton, War. No.
  2437
  918.  
  
  
  


  
  Aug.
  14.
  do. do.
  3046
    942.  
  
  
  


  
  
  
  
  
  
  1,860.  
  
  


  
  
  
  State of Maryland.
  
  


  
  Feb.
  1.
  Benjamin Harwood, war. No.
  2448
  2104.  
  
  
  


  
  Aug.
  14.
  do. do.
  3044
   2150.  
  
  
  


  
  
  
  
  
  
  4,254.  
  
  


  
  
  
  State of Virginia.
  
  


  
  Feb.
  1.
  John Hopkins, War. No.
  2446
  3000.  
  
  
  


  
  Dec.
  10.
  do. do.
  3230
   4000.  
  
  
  


  
  
  
  
  
  
  7,000.  
  
  


  
  
  
  State of North-Carolina.
  
  


  1792.
  Feb.
  6.
  William Skinner, war. No.
  1521
  443.  
  
  
  


  1793.
  Feb.
  1.
  do. do.
  2447
  443.  
  
  
  


  
  April
  20.
  The State of N. Carolina,
  2714
  522.16
  
  
  


  
  Dec.
  31.
  William Skinner, do.
  3292
    504.  
  
  
  


  
  
  
  
  
  
  1,912.16
  
  


  
  
  
  State of Georgia.
  
  


  
  Feb.
  1.
  Richard Wylly, War. No.
  2449
  509.  
  
  
  


  
  Dec.
  26.
  do. do.
  3271
    425.  
  
  
  


  
  
  
  
  
  
    934.  
  
  


  
  
  
  
  
  
  
  80,087.81
  


  
  
  
  
  
  
  
  1,212,531.72












  
  
  
  For Defraying the Expences of Treaties of Peace with the Indian Tribes.
  
  


  
  
  
  To Benjamin Lincoln, Beverly Randolph and Timothy Pickering, Commissioners for treating with the Indians Northwest of the Ohio.
  
  



  March
20.
  Warrant No.
  2601
  2500.  
  
  



  April
25.
  do.
  2725
  20,000.  
  
  




  26.
  do.
  2784
  1500.  
  
  


  
  
  
  
  
  
  24,000.  
  


  
  
  13.
  To William Hull, for his services going as Agent to Upper Canada for the purpose of making arrangements for the supply of the Indians at said Treaty, Warrant No. 2693
  
  1,088.  
  


  
  
  
  
  
  
  
  25,088.  













  
  
  
  Towards Discharging Domestic Loans.
  
  


  
  
  
  Payments on account of the Principal.




  
  
  
  To the President Directors and Company of the Bank of the United States.
  
  


  
  July
  20.
  Warrant No. 2976, being for the first instalment due on the Loan of 2,000,000. of dollars made in pursuance of the act for incorporating the Subscribers to the said Bank, paid out of the proceeds of Foreign Loans.
  200,000.  
  
  


  
  Dec.
  24.
  Warrant No. 3266, on account of the Loan of 800,000 dollars made in pursuance of the Act entitled, “An act making appropriations for the support of government for the year 1793.”
  200,000.  
  
  


  
  
  31.
  Warrant No. 3291, on account of the said Loan of 800,000 dollars
  200,000.  
  
  


  
  
  
  
  
  
  400,000.  
  


  
  
  
  To the President Directors and Company of the Bank of North-America.
  
  


  
  
  21.
  Warrant No. 3255, for the amount of a Loan made to the United States without interest, for the use of the department of war.
  
  156,595.56
  


  
  
  
  
  
  
  
  756,595  


  
  
  
  Payments on account of the interest.
  
  


  
  
  
  To the President Directors and Company of the Bank of the United States.
  
  


  
  Aug.
  26.
  Warrant No. 3074, for interest to the first of January, 1793, on the Loan of 400,000 dollars made in pursuance of the Act entitled, “An act for raising a farther sum of money for the protection of the Frontiers, and for other purposes therein mentioned.”
  
  8,753.41
  


  
  
  
  Warrant No. 3073, for interest from the first day of January 1793, to the 30th of June following, on the said Loan of 400,000 dollars
  
  10,000.  
  


  
  
  
  
  
  
  
   18,753  


  
  
  
  
  
  
  
  775,348  













  
  
  
  Towards Defraying the Expenses Incurred in Relation to the intercourse Between the United States and Foreign Nations.
  
  


  
  
  
  To Thomas Jefferson, Secretary of State.
  
  


  
  March
  28,
  Warrant No.
  2612
  
  39,500.  
  


  
  July
  31.
  do.
  3006
  
  50,000.  
  


  
  
  
  
  
  
  
  89,500.  



  
  
  
  
  
  
  
  
  
    
    
    
    Towards Discharging Certain Debts Contracted by Abraham Skinner, Late Commissary of Prisoners.
    
    
  
  
    
    June
    28.
    To John Kelty, a Cornet of Dragoons in the late Army, Warrant No. 2888
    46.42
    
  
  
    
    
    
    Towards Discharging Certain Debts Contracted by Colonel Timothy Pickering, Late Quarter Master-General.
    
    
  
  
    1793.
    Jan.
    22.
    To Isaac Bronson, Warrant No.
    2417
    
    32.86
    
  
  
    
    Feb.
    20.
    Thomas Wicks, do.
    2487
    
    135.  
    
  
  
    
    March
    2.
    William Ellison, do.
    2511
    
    100.60
    
  
  
    
    
    
    William Edmunston, do.
    2513
    
    42.37
    
  
  
    
    
    8.
    Israel Honeywell, do.
    2540
    
    22,94
    
  
  
    
    
    11.
    George I. Deniston, do.
    2551
    
    282.66
    
  
  
    
    
    
    Jonathan Capron, do.
    2552
    
    254.65
    
  
  
    
    
    
    Joseph Cheeseman, do.
    2553
    
    474.43
    
  
  
    
    
    15.
    David Hobby, do.
    2575
    
    13.13
    
  
  
    
    April
    2.
    Richard Norwood, do.
    2639
    
    432.99
    
  
  
    
    
    18.
    John Palmer, do.
    2705
    
    550.70
    
  
  
    
    July
    22.
    Joseph Lewis, Attorney for George D. Brinkerhoff and Alletta Bogart, Administrators of the Estate of Theunis Bogart, deceased.
    2979
    
    333.23
    
  
  
    
    
    
    
    
    
    
    2,675.56
  











  
  
  
  Interest on the Domestic Debt.
  
  


  
  
  
  For discharging the Interest which became due on the different species of Stock standing on the books of the several Commissioners of Loans, and the funded and unfunded registered debt on the books of the Treasury.
  
  


  
  
  
  To William Gardner, Commissioner for New-Hampshire.
  
  


  
  Jan.
  29.
  Warrant No.
  2430
  5000.  
  
  


  
  June
  4.
  do.
  2830
  5500.  
  
  


  
  
  18.
  do.
  2871
  2200.  
  
  


  
  July
  26.
  do.
  2986
  4450.  
  
  


  
  Dec.
  10.
  do.
  3234
    5050.  
  
  


  
  
  
  
  
  
  22,200.  
  



  
  
  
  To Nathaniel Appleton, Commissioner for Massachusetts.
  
  


  
  Feb.
  26.
  Warrant No.
  2497
  11,000.  
  
  


  
  Dec.
  27.
  do,
  3277
   55,000.  
  
  


  
  
  
  
  
  
  66,000.  
  


  
  
  
  To Jabez Bowen, Commissioner for Rhode-Island.
  
  


  1793.
  March
  30.
  Warrant No.
  2624
  4500.  
  
  


  
  Dec.
  31.
  do.
  3293
  1000.  
  
  


  
  
  
  do.
  3294
  6000.  
  
  


  
  
  
  do.
  3308
    5500.  
  
  


  
  
  
  
  
  
  17,000.  
  


  
  
  
  To William Imlay, Commissioner for Connecticut.
  
  


  
  Jan.
  29.
  Warrant No.
  2431
  7450.  
  
  


  
  March
  30.
  do.
  2620
  6550.  
  
  


  
  
  
  do.
  2622
  900.  
  
  


  
  April
  25.
  do.
  2733
  4700.  
  
  


  
  June
  17.
  do.
  2867
  1350.  
  
  


  
  
  
  do.
  2885
  12000.  
  
  


  
  
  29.
  do.
  2900
  2300.  
  
  


  
  Aug.
  17.
  do.
  3059
  700.  
  
  


  
  Dec.
  10.
  do.
  3233
  7900.  
  
  


  
  
  24.
  do.
  3265
  12000.  
  
  


  
  
  26.
  do.
  3270
  3000.  
  
  


  
  
  31.
  do.
  3297
  1000.  
  
  


  
  
  
  do.
  3298
    6100.  
  
  


  
  
  
  
  
  
  65,950.  
  


  
  
  
  To John Cochran, Commissioner for New-York.
  
  


  
  March
  25.
  Warrant No.
  2609
  90,000.  
  
  


  
  June
  24.
  do.
  2877
  90,000.  
  
  


  
  Nov.
  23.
  do.
  3129
  86,000.  
  
  


  
  Dec.
  20.
  do.
  3253
  88,665.87
  
  


  
  
  
  
  
  
  354,665.87
  


  
  
  
  To James Ewing, Commissioner for New-Jersey.
  
  


  
  March
  25.
  Warrant No.
  2608
  6000.  
  
  


  
  June
  24.
  do.
  2878
  3900.  
  
  


  
  
  29.
  do.
  2901
  2100.  
  
  


  
  Nov.
  25.
  do.
  3136
  5000.  
  
  


  
  Dec.
  20.
  do.
  3254
    4000.  
  
  


  
  
  
  
  
  
  21,000.  
  




          
          
          
          
          
          
          
          

  
  
  
  To the Commissioners for Pennsylvania.
  
  


  
  March
  28.
  Thomas Smith, Warrant No.
  2615
  24,812.70
  
  


  
  June
  27.
  do. do.
  2887
  26,000.  
  
  


  
  Nov.
  25.
  do. do.
  3134
  22,067.88
  
  


  
  
  
  
  
  72,880.58
  
  


  
  Dec.
  28.
  Stephen Moylan, do.
  
  21,568.58
  
  


  
  
  
  
  
  
  94,449.16
  












  
  
  
  To Benjamin Harwood, Commissioner for Maryland.
  
  


  
  March
  30.
  Warrant No.
  2621
  12,000.  
  
  


  
  Dec.
  31.
  do.
  3301
  8000.  
  
  


  
  
  
  do.
  3302
  20,000.  
  
  


  
  
  
  do.
  3303
  3000.  
  



  
  
  
  do.
  3307
  15,000.  
  



  
  
  
  
  
  
  58,000.  
  


  
  
  
  To John Hopkins, Commissioner for Virginia.
  
  


  
  Jan.
  29.
  Warrant No.
  2433
  2000.  
  
  


  
  Feb.
  22.
  do.
  2491
  4750.  
  
  


  
  
  
  do.
  2492
  3900.  
  
  


  
  April
  25.
  do.
  2732
  9700.  
  
  


  
  May
  21.
  do.
  2796
  5000.  
  
  


  
  
  24.
  do.
  2804
  300.  
  
  


  
  July
  27.
  do.
  2988
  12900.  
  
  


  
  Aug.
  5
  do.
  3017
  8000.  
  
  


  
  Dec.
  10.
  do.
  3232
  6800.  
  
  


  
  
  27.
  do.
  3280
  9300.  
  
  


  
  
  31.
  do.
  3299
  6000.  
  
  


  
  
  
  do.
  3300
   3000.  
  
  


  
  
  
  
  
  
  71,650.  
  


  
  
  
  To William Skinner, Commissioner for North-Carolina.
  
  


  
  April
  25.
  Warrant No.
  2730
  1000.  
  
  


  
  
  
  do.
  2731
  
  1700.  
  


  
  Dec.
  31.
  do.
  3311
    650.  
  
  


  
  
  
  
  
  
  3,350.  
  


  
  
  
  To John Neufville, Commissioner for South-Carolina.
  
  


  
  March
  30.
  Warrant No.
  2625
  13000.  
  
  


  
  June
  29.
  do.
  2899
  6800.  
  
  


  
  
  
  do.
  2902
  8200.  
  
  


  
  Dec.
  31.
  do.
  3304
  15000.  
  
  


  
  
  
  
  
  
  43,000.  
  



  
  
  
  To Richard Wylly, Commissioner for Georgia.
  
  


  
  June
  5.
  Warrant No.
  2834
  1550.  
  
  


  
  Dec.
  27.
  do.
  3275
  1000.  
  
  


  
  
  
  do.
  3276
    900.  
  
  


  
  
  
  
  
  
  3,450.  
  


  
  
  
  
  
  
  
  820,715  












  
  
  
  Interest Payable at the Treasury.
  
  


  
  
  
  On the Funded Debt.
  
  


  1793
  March
  28.
  To John Kean, Cashier of the Bank of the United States, war. No.
  2613
  278,943.76
  
  


  
  June
  29.
  do. do.
  2896
  281,816.88
  
  


  
  Nov.
  25.
  do. do.
  3135
  277,052.01
  
  


  
  Dec.
  30.
  do. do.
  3286
  279,765.18
  
  


  
  
  
  
  1,117,577.83
  
  



    
    
    
    
    
    
    
    
    
    
      
      March
      28.
      To Samuel Meredith, Agent for the Trustees for the redemption of the Public Debt, being the Interest on Stock purchased and transferred in trust for the United States,
      
      
      
      
    
    
      
      
      
      war.
      2614
      25,445.76
      
      
      
    
    
      
      June
      29.
      do.
      2897
      15,298.59
      
      
      
    
    
      
      Dec.
      5.
      do.
      3217
      15,575.22
      
      
      
    
    
      
      
      30.
      do.
      3287
      16,074.11
      
      
      
    
    
      
      
      
      
      
      
      72,393.68
      
      
    
    
      
      
      
      
      
      
      1,189,971.51
      
    
  

    
    
    
    
    
    
    
    
    
      
      
      
      On the Unfunded Registered Debt.
      
      
    
    
      1792.
      Dec.
      31.
      To John Kean, Cashier of the Bank of the United States, war. No.
      2337
      8000.  
      
      
    
    
      1793.
      April
      5.
      do. do.
      2669
      7,500.  
      
      
    
    
      
      July
      1.
      do. do.
      2910
      6,000.  
      
      
    
    
      
      Dec.
      5.
      do. do.
      3216
      24,000.  
      
      
    
    
      
      
      
      
      
      
      45,500.  
      
    
    
      
      
      
      For Discharging Unclaimed Dividends.
      
      
    
    
      
      Jan.
      16.
      To John Kean, Cashier of the Bank of the United States, war. No.
      2404
      932.60
      
      
    
    
      
      
      
      do. do.
      2405
      258.61
      
      
    
    
      
      
      
      do. do.
      2406
      151.20
      
      
    
    
      
      
      
      do. do.
      2407
      27.35
      
      
    
    
      
      
      
      do. do.
      2408
      21.40
      
      
    
    
      
      
      19.
      do. do.
      2416
      2.22
      
      
    
    
      
      
      31.
      do. do.
      2438
      252.14
      
      
    
    
    
      
      Feb.
      2.
      do. do.
      2452
      1,998.06
      
      
    
    
      
      
      4.
      do. do.
      2455
      645.85
      
      
    
    
      
      
      6.
      do. do.
      2456
      367.37
      
      
    
    
      
      
      
      do. do.
      2457
      225.49
      
      
    
    
      
      
      
      do. do.
      2458
      554.93
      
      
    
    
      
      
      
      do. do.
      2459
      10.06
      
      
    
    
      
      
      7.
      do. do.
      2461
      67.50
      
      
    
    
      
      
      8.
      do. do.
      2463
      806.21
      
      
    
    
      
      
      12.
      do. do.
      2468
      195.12
      
      
    
    
      
      
      
      do. do.
      2470
      222.30
      
      
    
    
      
      
      
      do. do.
      2471
      16.69
      
      
    
    
      
      
      
      do. do.
      2472
      132.88
      
      
    
    
      
      
      
      do. do.
      2473
      544.27
      
      
    
    
      
      
      
      do. do.
      2474
      36.67
      
      
    
    
      
      
      
      do. do.
      2475
      24.  
      
      
    
    
      
      
      14.
      do. do.
      2478
      131.41
      
      
    
    
      
      
      
      do. do.
      2479
      3.27
      
      
    
    
      
      
      16.
      do. do.
      2481
      598.02
      
      
    
    
      
      
      21.
      do. do.
      2490
      21.40
      
      
    
    
      
      April
      15.
      do. do.
      2696
      378.48
      
      
    
    
      
      
      20.
      do. do.
      2712
      690.25
      
      
    
    
      
      
      
      do. do.
      2713
      1,301.61
      
      
    
    
      
      
      
      do. do.
      2722
      313.58
      
      
    
    
      
      
      
      do. do.
      2723
      409.11
      
      
    
    
      
      
      
      do. do.
      2735
      62.81
      
      
    
    
      
      May
      3.
      do. do.
      2753
      3,161.66
      
      
    
    
      
      
      8.
      do. do.
      2761
      1,807.86
      
      
    
    
      
      June
      8.
      do. do.
      2843
      19.64
      
      
    
    
      
      July
      17.
      do. do.
      2967
      18.99
      
      
    
    
      
      
      22.
      do. do.
      2978
      290.76
      
      
    
    
      
      
      
      do. do.
      2980
      29.56
      
      
    
    
      
      Aug.
      6.
      do. do.
      3021
      953.59
      
      
    
    
      
      
      
      do. do.
      3022
      171.90
      
      
    
    
      
      
      
      do. do.
      3023
      401.05
      
      
    
    
      
      
      
      do. do.
      3048
      666.19
      
      
    
    
      
      
      14.
      do. do.
      3049
      102.07
      
      
    
    
      
      
      
      do. do.
      3050
      29.97
      
      
    
    
      
      
      
      do. do.
      3051
       3,346.84
      
      
    
    
      
      
      
      
      
      
      22,919.22
      
    
    
      
      
      
      
      
      
      1,258,390.73
    
    
      
      
      
      
      
      
      2,079,105.76
    
    
      
      
      
      For the Support of Light Houses, Beacons, Buoys, &C. and the Improvement of Navigation.
      
      
    
    
      
      
      
      Light House in New-Hampshire.
      
      
    
    
      1793.
      Aug.
      2.
      To Joseph Whipple, Superintendant thereof, War. No.
      3011
      
      320.37
    
    
    
      
      
      
      Light House in Rhode-Island.
      
      
    
    
      
      May
      24.
      To William Ellery, Superintendant thereof, War. No.
      2803
      293.08
      
    
    
      
      June
      6.
      do. do.
      2838
      218.40
      
    
    
      
      
      8.
      do. do.
      2842
       41.60
      
    
    
      
      
      
      
      
      
      
      553.08
    
    
      
      
      
      Light House near New-London.
      
      
    
    
      
      July
      29.
      To Jedediah Huntington, Superintendant thereof, War. No.
      2992
      
      444.40
    
    
      
      
      
      Light House at Sandy-Hook.
      
      
    
    
      
      Jan.
      24.
      To Thomas Randall, Superintendant thereof, Warrant No.
      2423
      160.  
      
    
    
      
      April
      25.
      do. do.
      2729
      560.83
      
    
    
      
      July
      29.
      do. do.
      2993
      180.56
      
    
    
      
      Dec.
      10.
      do. do.
      3226
      269.67
      
    
    
      
      
      
      
      
      
      
      1,171.06
    
    
      
      
      
      Light House at Cape Henlopen, and Beacons &c. in the Bay and River Delaware.
      
      
    
    
      
      Jan.
      3.
      To William Allibone, Superintendant thereof, War. No.
      2361
      415.  
      
    
    
      
      March
      28.
      do. do.
      2616
      427.  
      
    
    
      
      June
      29.
      do. do.
      2898
      770.  
      
    
    
      
      Nov.
      30.
      do. do.
      3205
      400.  
      
    
    
      
      
      
      
      
      
      
      2,012.  
    
    
      
      
      
      Light House at Cape Henry, and Beacons, &c. at the entrance of Chesapeak Bay.
      
      
    
    
      1792.
      Dec.
      31.
      To John McCauley
      War. No.
      2330
      15.13
      
    
    
      
      
      
      Matthew Van Dusen,
      do.
      2335
      305.78
      
    
    
      1793.
      March
      2.
      Thomas Newton, jun.
      do.
      2516
      48.  
      
    
    
      
      April
      1.
      Joseph Anthony & Son,
      do.
      2632
      440.75
      
    
    
      
      
      12.
      Tench Cox, commissioner of the revenue,
      
      2689
      690.  
      
    
    
      
      
      30.
      Thomas Newton, jun.
      do.
      2739
      633.67
      
    
    
      
      July
      12.
      do.
      do.
      2959
      84.24
      
    
    
      
      Aug.
      3.
      William Lindsay,
      do.
      3016
       74.11
      
    
    
      
      
      
      
      
      
      
      2,291.68
    
    
      
      
      
      Navigation of certain Channels and Rivers in the State of North-Carolina.
      
      
    
    
      
      Aug.
      12.
      To Nathan Keais, Superintendant thereof,
      War. No.
      3034
      
      708.51
    
    
    
      
      
      
      Light House Beacons. &c. in the State of South-Carolina.
      
      
    
    
      
      June
      10.
      To Edward Blake, Superintendant thereof,
      war.
      2847
      600.  
      
    
    
      
      Aug.
      15.
      do. do.
      3052
      263.45
      
    
    
      
      Dec.
      31.
      do. do.
      3310
      674.04
      
    
    
      
      
      
      
      
      
      
      1,537.49
    
    
      
      
      
      Light House in the State of Georgia.
      
      
    
    
      
      March
      12.
      To John Habersham, Superintendant thereof,
      War. No.
      2554
      1849.71
      
    
    
      
      Aug.
      9.
      do. do.
      3028
       173.38
      
    
    
      
      
      
      
      
      
      
      2,023.09
    
    
      
      March
      19.
      To Tench Coxe, Commissioner of the Revenue for the purpose of defraying certain expences incurred for the Light House Establishment,
      War. No.
      2593
      300.  
      
    
    
      
      June
      26.
      do. do.
      2884
      200.  
      
    
    
      
      July
      16.
      do. do.
      2964
       500.  
      
    
    
      
      
      
      
      
      
      
       1,000.  
    
    
      
      
      
      
      
      
      
      12,061.68
    
    
      
      
      
      For Defraying the Contingent Charges of Government.
      
      
    
    
      
      Feb.
      26.
      To Lewis R. Morris, Marshal for the District of Vermont, for so much paid by him for a Seal for the said District, War. No. 2496
      
      8.  
    
    
      
      May
      31.
      James Seagrove, for his expences whilst on public business by order of the President of the United States to the Spanish government of East Florida, War. No. 2823
      
         140.  
    
    
      
      
      
      
      
      
      
         148.  
    
    
      
      
      
      Reduction of the Public Debt.
      
      
    
    
      
      
      
      For Purchases made of the Domestic Debt.
      
      
    
    
      
      Feb.
      19.
      To Samuel Meredith, Agent for the Trustees for the redemption of the Public Debt,
      War. No.
      2482
      234,901.89
      
    
    
      
      Sept.
      2.
      do. do.
      3085
      50,000.  
      
    
    
      
      Feb.
      4.
      Jonathan Burrall, Agent for the said Trustees,
      War. No.
      2454
      50,000.  
      
    
    
      
      
      
      
      
      
      
      334,901.89
    
  


    
    
    
    
    
    
    
    
    
      
      
      
      Payments on account of the French Debt.
      
      
    
    
      
      
      
      To Antoine R. C. M. De La Forest, Consul-General of France.
      
      
    
    
      1792.
      Dec.
      31.
      Warrant No.
      2331
      10,000.  
      
      
    
    
      1793.
      Jan.
      14.
      do.
      2396
      8,000.  
      
      
    
    
      
      
      16.
      do.
      2403
      36,000.  
      
      
    
    
      
      Feb.
      2.
      do.
      2450
      10,000.  
      
      
    
    
      
      
      
      do.
      2451
      8,072.26
      
      
    
    
      
      
      11.
      do.
      2466
      5,000.  
      
      
    
    
      
      
      19.
      do.
      2483
      6,670.12
      
      
    
    
      
      
      20.
      do.
      2486
      6,000.  
      
      
    
    
      
      March
      1.
      do.
      2501
      10,000.  
      
      
    
    
      
      
      
      do.
      2502
      17,500.  
      
      
    
    
      
      
      15.
      do.
      2576
      24,500.  
      
      
    
    
      
      April
      1.
      do.
      2627
      6,700.  
      
      
    
    
      
      
      15.
      do.
      2695
      5,100.  
      
      
    
    
      
      
      25.
      do.
      2724
      34,200.  
      
      
    
    
      
      May
      1.
      do.
      2746
      16,900.  
      
      
    
    
      
      
      14.
      do.
      2776
       6,000.  
      
      
    
    
      
      
      
      
      
      
      210,642.38
      
    
    
      
      
      
      To John De Ternant, Minister Plenipotentiary of France.
      
      
    
    
      
      March
      5.
      Warrant No.
      2523
      10,000.  
      
      
    
    
      
      
      16.
      do.
      2582
      5,000.  
      
      
    
    
      
      April
      4.
      do.
      2656
      80,000.  
      
      
    
    
      
      
      15.
      do.
      2697
      33,459.  
      
      
    
    
      
      
      18.
      do.
      2708
      40,624.33
      
      
    
    
      
      May
      1.
      do.
      2740
      9,980.28
      
      
    
    
      
      
      2.
      do.
      2747
      3,630.  
      
      
    
    
      
      
      
      do.
      2749
      33,459.  
      
      
    
    
      
      
      6.
      do.
      2758
      1,757.50
      
      
    
    
      
      
      15.
      do.
      2777
      20,000.  
      
      
    
    
      
      
      16.
      do.
      2785
      33,459.  
      
      
    
    
      
      June
      1.
      do.
      2826
      33,459.  
      
      
    
    
      
      
      17.
      do.
      2868
      33,459.  
      
      
    
    
      
      July
      1.
      do.
      2914
      33,459.  
      
      
    
    
      
      
      
      
      
      
      371,746.11
      
    
    
      
      
      
      To Charles Edmund Genet, Minister Plenipotentiary of the Republic of France.
      
      
    
    
      
      May
      27.
      Warrant No.
      2812
      9,851.25
      
      
    
    
      
      
      
      do.
      2813
      2,064.  
      
      
    
    
      
      
      28.
      do.
      2814
      30,000.  
      
      
    
    
      
      
      
      do.
      2816
      20,000.  
      
      
    
    
      
      June
      7.
      do.
      2839
      34,250.  
      
      
    
    
      
      
      10.
      do.
      2844
      25,000.  
      
      
    
    
      
      
      13.
      do.
      2859
      6,000.  
      
      
    
    
      
      June
      14.
      do.
      2863
      22,514.83
      
      
    
    
      
      
      17.
      do.
      2866
      2,000.  
      
      
    
    
      
      
      
      do.
      2869
      22,000.  
      
      
    
    
    
      
      
      
      do.
      2870
      45,620.  
      
      
    
    
      
      July
      1.
      do.
      2912
      30,007.07
      
      
    
    
      
      
      30.
      do.
      3000
      46,013.79
      
      
    
    
      
      Aug.
      17.
      do.
      3056
      2,539.44
      
      
    
    
      
      
      
      do.
      3057
      431.68
      
      
    
    
      
      Sept.
      3.
      do.
      3086
      745.96
      
      
    
    
      
      
      
      do.
      3087
      13,000.  
      
      
    
    
      
      
      
      do.
      3088
      12,500.  
      
      
    
    
      
      
      
      do.
      3089
      6,190.72
      
      
    
    
      
      
      
      do.
      3090
      2,500.  
      
      
    
    
      
      
      
      do.
      3091
      30,000.  
      
      
    
    
      
      
      
      do.
      3094
      40,000.  
      
      
    
    
      
      
      
      do.
      3103
      30,000.  
      
      
    
    
      
      Nov.
      30.
      do.
      3175
      10,000.  
      
      
    
    
      
      
      
      do.
      3176
      1,000.  
      
      
    
    
      
      
      
      do.
      3177
      4,000.  
      
      
    
    
      
      
      
      do.
      3178
      10,000.  
      
      
    
    
      
      
      
      do.
      3179
      5,000.  
      
      
    
    
      
      
      
      do.
      3180
      3,242.19
      
      
    
    
      
      
      
      do.
      3181
      3,000.  
      
      
    
    
      
      
      
      do.
      3182
      26,000.  
      
      
    
    
      
      
      
      do.
      3183
      4,000.  
      
      
    
    
      
      
      
      do.
      3184
      1,200.  
      
      
    
    
      
      
      
      do.
      3185
      8,000.  
      
      
    
    
      
      
      
      do.
      3186
      448.16
      
      
    
    
      
      
      
      do.
      3187
      1,948.75
      
      
    
    
      
      
      
      do.
      3188
      213.82
      
      
    
    
      
      
      
      do.
      3189
      448.16
      
      
    
    
      
      
      
      do.
      3190
      659.36
      
      
    
    
      
      
      
      do.
      3191
      5,365.02
      
      
    
    
      
      
      
      do.
      3192
      3,975.52
      
      
    
    
      
      
      
      do.
      3193
      4,000.  
      
      
    
    
      
      
      
      do.
      3194
      6,000.  
      
      
    
    
      
      
      
      do.
      3195
      544.50
      
      
    
    
      
      
      
      do.
      3196
      1,588.12
      
      
    
    
      
      
      
      do.
      3197
      1,941.65
      
      
    
    
      
      
      
      do.
      3198
      942.34
      
      
    
    
      
      
      
      do.
      3199
      30,000.  
      
      
    
    
      
      
      
      do.
      3200
      1,144.50
      
      
    
    
      
      
      
      do.
      3201
      20,000.  
      
      
    
    
      
      
      
      do.
      3202
      40,000.  
      
      
    
    
      
      
      
      do.
      3203
      15,000.  
      
      
    
    
      
      
      
      do.
      3204
      14,000.  
      
      
    
    
      
      Dec.
      2.
      do.
      3206
      2,000.  
      
      
    
    
      
      
      19.
      do.
      3246
      2,620.64
      
      
    
    
      
      
      26.
      do.
      3272
        448.16
      
      
    
    
      
      
      
      
      
      
      661,959.63
      
    
  
  
    
    
    
    
    
    
    
    
    
      
      
      
      For discharging Bills of Exchange drawn by the Administration of Saint Domingo upon the late Consul General of the Republic of France.
      
      
    
    
      
      Sept.
      3.
      To John Vaughan, War.
      3092
      3254.12 
      
      
    
    
      
      
      
      George C. Schroppel, do.
      3093
      6877.87 
      
      
    
    
      
      
      
      Philips Crammond and Co. do.
      3095
      10711.99½
      
      
    
    
    
      
      
      
      Mr. Varinot, do.
      3096
      283.94 
      
      
    
    
      
      
      
      Philip Nicklin and Co. do.
      3097
      18015.90½
      
      
    
    
      
      
      
      Nottnagel Montmollin & Co. do.
      3098
      945.33 
      
      
    
    
      
      
      
      Robert Ralston, do.
      3099
      1770.   
      
      
    
    
      
      
      
      John Vaughan, do.
      3100
      5803.76½
      
      
    
    
      
      
      
      E. Dutilh and Wachmuth, do.
      3101
      15676.18 
      
      
    
    
      
      
      
      Stephen Girard, do.
      3102
      3566.91 
      
      
    
    
      
      
      5.
      Joseph Latil, do.
      3107
      14557.45½
      
      
    
    
      
      
      
      John Bringhurst, do.
      3108
      800.   
      
      
    
    
      
      Nov.
      23.
      Joseph Anthony, do.
      3130
      481.72 
      
      
    
    
      
      
      
      do. do.
      3131
      197.45 
      
      
    
    
      
      
      
      do. do.
      3132
      5412.49 
      
      
    
    
      
      
      25.
      do. do.
      3137
      1963.   
      
      
    
    
      
      
      28.
      do. do.
      3166
      481.15 
      
      
    
    
      
      
      30.
      Mr. Bournonville, do.
      3174
      798.99 
      
      
    
    
      
      Dec.
      2.
      John Kean, do.
      3207
      885.   
      
      
    
    
      
      
      17.
      James Yard, do.
      3242
      554.66 
      
      
    
    
      
      
      20.
      John Vaughan, do.
      3248
        495.27 
      
      
    
    
      
      
      
      
      
      
      93,533.20
      
    
    
      
      
      
      
      
      
      1,337,881.32
    
  

  
  
  
  
  
  
  
  




Payments on account of the Debt due to certain Foreign Officers.





Jan.
4.
To Jonathan B. Smith, Assignee of Captains John Sharp and Philippe Shubing, war.
2371
3207.12





10.
Major Rochfontaine,
2389
5868.56




Feb.
15.
Joseph Anthony and Son Attornies for Catharine Green, for the amount of a Certificate issued for pay due to Baron de Glaubeck,
2480
909.59




March
7.
John Kean Attorney for Major L’Enfant
2536
2369.89






Major L’Enfant
2537
4363.57




May
7.
Robert Morris, Attorney for Captain Augustine Briffault,
2759
3484.07





10.
Ditto for the amount of Certificates issued to Captain John Baptiste Verdier
2767
2674.85





25.
William and James Cramond Attornies for Captain de Beaulieu,
2807
785.27




June
11.
Captain de Beaulieu,
2852
1240.  






William and James Cramond Attornies for Captain de Beaulieu,
5853
188.46




Aug.
17.
Theophilus Cazenove, Attorney for Le Roy and Bayard, Attornies to Lieutenant Colonel Ferdinand I. S. de Brahm,
3055
6520.78





Nov.
22.
Le Roy and Bayard Attornies for Major Chevalier James de Segond,
3116
5630.05






Ditto Attornies for Cornet Peter Benigne Raffanau,
3117
1758.26









39,000.47



  
  
  
  
  
  
  
  




Payments on account of the Dutch Debt.







To the following persons for Bills of exchange purchased and remitted to Messrs. W. and J. Willink, N. and J. Van Staphorst and Hubbard of Amsterdam, on account of certain sums which became due, in the year 1793, on the Dutch Loans.






March
16.
To Robert Morris, Warrant No.
2584
50,000.  





27.
Joseph Anthony, do.
2610
27,240.  




April
13.
Jonathan Burrall, Cashier of the Office of Discount and Deposite at New-York, do.
2692
29,229.30




May
3.
Thomas M. Willing, do.
2751
23,000.  





7.
John Kean, Cashier of the Bank of the United States. do.
2760
32,200.  




Dec.
30.
The President Directors and Company of the Bank of the United States, do.
3285
42,000.  










203,669.30





Paid out of the monies arising from Foreign Loans

1,915452.98



  
  
  
  
  
  
  
  
Statement of the Interest Fund to the End of the Year 1793, Viz.


The Interest to the first day of January 1793, on the Stock purchased and redeemed, which was included in the aggregate amount of dividends paid at the Treasury to that period, amounted to

60,555.95



The dividends of Interest Paid at the Treasury in the year 1793, on the said stock purchased and redeemed, amounted to

72,393.68



The Interest paid at the Loan Office in Massachusetts, on Stock purchased by Benjamin Lincoln, Agent to the Trustees for the redemption of the Public Debt, amounted to

528.56



The Interest paid at the Loan Office in Virginia, on Stock purchased by William Heth, Agent to the Trustees aforesaid, amounted to

658.83



The Interest received by Samuel Meredith Agent to the said Trustees, on the Commutation of Simeon Thayer, amounted to

327.29



The Interest received by the said Samuel Meredith on the commutation of Willis Wilson, amounted to

      3.24





 134,467.55





  
  
  
  
  
  
  
  




Payments made by the Trustees for the redemption of the Public Debt, for Stock purchased out of the Interest Fund to the last day of December, 1793, the particulars whereof are contained in their reports to Congress.





1791.
From February 22, to March 3,
5.51




1792.
From October 29, to October 31,
25,969.96




1793.
From January 17, to February 1,
34,585.99





From April 18, to May 2,
26,627.64





From July 31, to August 1,
15,629.12










102,818.22




Balance unexpended on the last day of December 1793, which being invested in the purchase of Stock in the month of January 1794, will be included in the next annual Statement,

 31,649.33









134,467.55




  
  
  
  
  
  
  
  




For Compensation to the Marshals of the United States and Their Assistants for Taking the Enumeration of the Inhabitants Within their Respective Districts.





1792.
Dec.
29.
To William Moore Assistant to the Marshal for the District of Kentucky, War. 2327

73.54



1793.
May
10.
Elliston and John Perot, Assignees of John Gray and James Craig, Assistants to the Marshal for the District of South Carolina, Warrant 2768
641.75





June
5.
Jacob Milligan, Assistant to the Marshal for the said District of South Carolina, Warrant 2835
  166.59










808.34









881.88




  
  
  
  
  
  
  
  




For Satisfying Miscellaneous Claims.





1792.
June
4.
To Stephen Keyes, for procuring Surveys of the North west part of Lake Champlain in October 1791, for the purpose of ascertaining a proper position for a Custom House, War. No. 1819

44.55



1793.
March
2.
Samuel Baird, for laying off the town of Vincennes and returning a plan of the same into the Office of the Secretary of the Western Territory, Warrant 2510

60.  






Robert Fenner late Agent for settling the accounts of the North Carolina line, for commission on sundry payments made by him to the Officers of the said line, Warrant 2514

169.05






5.
John Steele late one of the Commissioners appointed to negociate a Treaty with the southern Tribes of Indians, for a balance due to him as Commissioner aforesaid, Warrant 2520

206.75




March
9.
To Joseph Nourse, Assignee to the following persons, for compensations due to them for bringing lists of the votes given by the Electors of the President and Vice-President of the United States, Warrant No. 2549 viz.









Ezra Bartlett, for the votes of



New-Hampshire


John S. Tyler,
Massachusetts,


Lot Hall,
Vermont


Daniel Updike,
Rhode-Island


Enoch Parsons
Connecticut


Robert Williams,
New-York


Stephen Stephenson,
Pennsylvania,


Gunning Bedford,
Delaware,


E. Vallette,
Maryland,


Samuel Pettus,
Virginia,


Notley Coun,
Kentucky


Stephen White,
North-Carolina


Thomas Fitzpatrick,
South-Carolina


Anderson Watkins,
Georgia,



105.75



87.  


90.25


80.  


52.25


44.50


26.  


19.  


35.  


69.50


234.25


134.  


168.25


   195.75



1,341.50




  
  
  
  
  
  
  
  


Mar.
13.
To Dunlap and Claypoole, for printing done in the year 1787 for the Convention which framed the Constitution, Warrant 2562.

420.  





14.
William Irvine, for his expenses from the first of December 1792 to the 26th of February 1793 in going to and returning from Charleston South-Carolina, by direction of the Comptroller of the Treasury, on business relating to the Loan Office, War. 2678

218.33




April
9.
Miers Fisher and Joshua Gilpin Attornies for the Trustees of the Public Grammar School of Wilmington in the State of Delaware, for Damages done to the said school; pursuant to an act of Congress of the 13th of April 1792, War. 2676

2,553.64





10.
James Burnside, for his expenses going from Philadelphia to Trenton, relating to a suit commenced by the United States against Thomas Fennimore Warrant 2683

11.70






11.
Timothy Pickering, for so much paid by him to Samuel Bradshaw, for going express from Philadelphia to Kentucky, with a letter from the Secretary of State to the Judge of the District Court Warrant 2687

150.  





16.
Alexander McComb, Agent for Udney Hay Attorney for Return Jonathan Meigs and Job Green, legal Representatives of Christopher Green, deceased, pursuant to a resolve of Congress of the 28th September, 1785, and An Act of the 14th January 1793 Warrant 2699

401.96





22.
William Simmons Attorney for Henry Remsen late chief Clerk to the Secretary of State, for the expenses of said Remsen incurred by the removal of Congress from New-York to Philadelphia Warrant 2716

25.  






Samuel Emery, for so much paid by him to two persons for their expenses from Boston to Philadelphia to attend as evidence in a suit instituted by the United States, Warrant 2717

174.  




May
10.
John Fenno, for the paper and printing five hundred copies of sundry communications, made by the Secretary of the Treasury to the House of Representatives of the United States, during the second session of the second Congress, War. 2766

295.66





14.
George Taylor junior, for thirteen Seal Presses purchased by him for the use of the Western Territories, Warrant 2773

303.54




May
7.
To Francis Bailey, for fifteen Seals made by him for the use of the Supervisors of the Revenue in the year 1791, Warrant 2790

160.  




June
25
Aaron Rowley, Attorney for Elijah Bostwick for so much granted to the said Bostwick by an Act of Congress passed the second of March 1793, Warrant 2881

145.42






William Bradford late Attorney General of the State of Pennsylvania, for his Counsel and Attorney’s fees on sundry suits commenced by him, on behalf of the United States, against sundry persons in the years 1784, 1787 and 1788, Warrant 2883

151.40





July
10.
Thomas Williams for his expenses on a journey from Richmond in Virginia to Hillsborough in North-Carolina in the year 1791, for the purpose of giving testimony on the part of the United States against a person charged with counterfeiting Public Securities, Warrant 2957

77.50




Dec.
24.
Benjamin Philips, for his services as a messenger employed by Edward Church Consul from the United States at the Port of Lisbon, for the purpose of carrying dispatches to the Secretary of State. Warrant 3267

72.76



1792.
Nov.
23.
George Thatcher Attorney for John Burbank late Master at Arms on board the ship Bon Homme Richard, for the said Burbanks proportion of prizes captured by the squadron under the command of John Paul Jones in the northern seas, Warrant 2252
83.12




1793.
April
24.
Abraham Bradley late Marine on board the Frigate Alliance for his share of the said prizes. War. 2719
36.25





July
3.
John Anniball late a seaman on board the Frigate Alliance, for his proportion of the said prizes, Warrant 2929
  37.36







John Chaffee Administrator to the Estate of Henry Wrightington late a seaman on board the Frigate Alliance, deceased, for the said Wrightington’s share of the said prizes, Warrant 2936
37.36









194.09




March
2.
To Ashbel Steele, for five sets of Bills of Exchange drawn by Francis Hopkinson Treasurer of Loans on the late Commissioners of the United States at Paris, for interest due on Loan Office Certificates Warrant 2515
126.  






11.
John Lawrence, for two sets of Bills of Exchange drawn by the said Francis Hopkinson on the said Commissioners for interest due on Loan Office Certificates, Warrant 2550
  30.  










156.  




21.
John Lamb Assignee to Christopher Colles, for one hundred and twenty-nine hydrometers with cases, furnished by the said Colles in October 1792 for the use of the United States, War. 2604
1,456.40





June
15.
Martin Fisher, for forty Thermometers furnished by him for the Officers of the Customs and Inspectors of the Revenue, Warrant 2864
  106.67










1,563.07








8,895.92


